 136DECISIONSOF NATIONALLABOR RELATIONS BOARDWestinghouse Electric CorporationandUnited Elec-trical,Radioand Machine Workers of America.Case 11-CA-1086821 October 1985DECISION AND ORDERByMEMBERS DENNIS, JOHANSEN, ANDBABSONOn 27 July 1984 Administrative Law Judge JoelA. Harmatz issued the attached decision. The Gen-eral Counsel and the Respondent each filed excep-tions and supporting briefs and the Charging Partyfiled a brief in opposition to the Respondent's ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 to the extent consistent with this deci-sion,and to adopt the recommended Order asmodified. 31.The Respondent, has excepted to the judge'sfinding that employee Oral Singletary was dis-charged in violation of Section 8(a)(3) and (1) be-cause he engaged in union activities. We find meritin the Respondent's exceptions.The facts are not in material dispute. The Unionbegan talking with several of the Respondent's em-ployees, including Singletary, in the fall of 1982,but did not solicit authorization cards, appoint anin-plant organizing committee, or file a representa-tion petition before Singletary was discharged inFebruary 1983. The Union held only one meetingfor employees during this time period. Singletaryand about 46 other first-shift employees attended.Singletary's involvement with the Union was limit-ed.He had been visited by union representativesiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings.2For the reasons stated by the judge, we adopt his finding that theRespondent violated Sec 8(a)(1) by granting a benefit to employees de-signed to discourage their resort to unionization as a means of obtainingmore effective labor-management communications In concluding that theRespondent's implementation of viewpoint meetings violated the Act, wedismiss the related complaint allegation that the Respondent also unlaw-fully solicited grievances at its general employee meetings because, asfound by the judge, it has been the Respondent's established practice toinvite assembled employees to raise questions and air concerns at thosemeetings CfReliance Electric Co,191 NLRB 44, 46 (1971)3The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the partiestwice, invited two employees to attend the unionmeeting with him, and talked in favor of the Unionwhile at work.On 2 February, five female employees com-plained to management that they had been sexuallyharassed by Singletary: Supervisor Buckenheimerreceived the initial complaint from employeeDudley, talked with employees McCoy and Dallas,then informed both Assistant Personnel ManagerWillis and Personnel Manager Anderson of thesereports. That evening, Willis also talked with thesethree employees and met individually the followingday with all five complainants: Dudley, McCoy,Dallas,Dorman, and Hardison. On 4 February,Anderson spoke individually to all five, who con-firmed what had been reported to him by Willisthe day before. Anderson sought guidance from theRespondent's corporate EEO and labor law depart-ments and also met with Willis and Singletary's su-pervisor, Shanor. Anderson instructed Willis to ex-plain to Singletary the allegations against him with-out revealing the identities of his accusers, givehim an opportunity to respond, and either take noaction if Singletary gave any explanations or carrythrough with a suspension pending discharge ifSingletary admitted any portion of or failed torefute the charges.DuringWillis'meetingwithSingletary, in the presence of Shanor, Singletaryadmitted that he asked a female employee to go toamotel with him, but denied having received apriorwarning concerning the same conduct. Hewas placed on suspension.Next, Anderson informed Plant Manager Kapoorof the sequence of events. Kapoor met with Ander-son,ManufacturingManager Rizzolo,Willis, andBuckenheimer on 7 February. After he heard theallegations,Kapoor asked each for a recommendedaction and accepted the unanimous consensus thatSingletary should be discharged. On 8 Feburary,Willis informed Singletary that he, was dischargedbased on the results of the Respondent's investiga-tion. Singletary's plea for mercy was denied, but hewas permitted to argue his case to Kapoor on 10February.Kapoor told Singletary that he wouldthink about Singletary's request.When Kapooragain met with Singletary on 11 February he in-formed him that the discharge would stand.The judge admitted that "clear, credible evi-dence that management knew of Singletary's unionactivities is scant." He inferred knowledge, howev-er,because he found that Singletary had verballysupported the Union in the presence of his supervi-sor, Shanor; management was monitoring the unionactivities of its employees; at least one supervisorhad been told some of the names of employeeswho attended the Union's January 20 meeting; Su-277 NLRB No. 16 WESTINGHOUSE ELECTRIC CORP.pervisorWillis had requested employees on severaloccasions to report back to him what they discov-ered about union activities; and several supervisorshad engaged in other conduct violative of Section8(a)(1) such as unlawful interrogation. After con-cluding that knowledge could be inferred fromthese circumstances, the judge framed theissue aswhether Singletary would have been dischargedfor engaging in alleged sexual harassment if he hadnot engaged in union activities. In that vein, he de-termined that the General Counsel would prevail ifthe Respondent's assigned reason failed for lack ofsupport in credible proof and then discredited thatreason.We find no justification here for discrediting theRespondent's reliance on the protests of sexual har-assment and thereby inferring unlawful antiunionmotivation from the absence of any legitimate mo-tivation.4 Contrary to the judge, we do not find in-credible or unacceptable the Respondent's pro-fessed reliance on reports from five employees thatthey had been sexually harassed by Singletary.5Further, the record is clear that the Respondent'sinvestigation of the charges against Singletary wasnot biased, negligent, or cursory. Accordingly, wefind that the Respondent established that it wouldhave discharged Singletary even in the absence ofhis union activities.2.The General Counsel has excepted to thejudge's failure to find that Personnel Relations Su-pervisor CharlesWillis violated Section 8(a)(1) ofthe Act by threatening employees with blacklisting.The employees were circulating cards to protestSingletary's discharge at the time that Willis told agroup of employees that they should be carefulabout what they signed. To lend credence to his4SeeShattuck Denn Mining Corp,151NLRB 1328 (1965), enfd 362F.2d 466 (9th Cu-. 1966)The judge foundthat the Respondent violated Sec 8(a)(1) when Su-pervisor Sykes interrogated employees Evans and Harris, and when Su-pervisor Lowry interrogated employee LaneWe find it unnecessary topass on the question whether these interrogations violated the Act, be-cause the finding of such violations would be cumulative and would notaffect the Order5We accept the judge's credited findings of fact concerning the cir-cumstances surrounding Singletary'sdischarge.We need not a fortioriaccept the judge's "credibility"assessment of witnesses'veracity on theultimate question of the Respondent's motivation. As stated by the BoardinCharles Batchelder Co,[T]he question of motivationis not one to be answered by cred-itingor discrediting a respondent'sprofessed reason for the dis-charge, and thus we cannot accept every credibility finding by atrier of fact as dispositive of that issue Rather, that question is oneto be resolved by a determination based on consideration and weigh-ing of all the relevant evidence137admonition,he related a personal experience fromhis teaching days. He told the employees that hisfellow teachers had circulated a petition to obtaintheir principal's discharge but he had refused tosign it.sition in adifferent county, he was told that hewould not have gotten the job if he had supportedthe petition.The hiring official told Willis that hehad heard about the petition and checked to see ifWillis had signed it. According to the judge, Willis'talewas protected under Section 8(c) of the Act asamere prediction of the likely economic conse-quences of unionization.We disagree.The clear import of this warning was not simplythat other employers might discriminate againstthem, but, more importantly, the employees' futureemployment opportunities could be impaired if theRespondentinformed their prospective employersabout their protected concerted activities.Thejudge ignored the reality that blacklisting requiresboth a potential and a former employer. In thiscontext,blacklistingwould by no means be alawful economic consequence of protected concert-ed activity. Therefore, we disagree with the judgethatWillis' comments did not "expressly or by im-plication, suggest any proclivity on the part ofWestinghouse" to impinge unlawfully on employ-ees' future job opportunities. Accordingly, we findthat the Respondent violated Section 8(a)(1) of theAct as alleged.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Westinghouse Electric Corporation, Fay-etteville,North Carolina, its officers, agents, suc-cessors, and assigns,shall take the action set forthin the Order as modified.1.Delete paragraph 1(d) and insert the followingas paragraphs 1(d) and(e) and reletter the subse-quent paragraphs."(d)Granting benefits to employees in order todiscourage them from engaging in union activity."(e)Threatening employees with blacklisting ifthey engaged in activity protected by Section 7 ofthe Act."2.Delete paragraphs 2(a) and (b) and reletter thesubsequent paragraphs.3.Substitute the attached notice for that of theadministrative law judge. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT question you concerning yourown or the union activity of your fellow employ-ees.WE WILL NOT direct you to spy on or reportback on the union activity of your coworkers.WE WILL NOT threaten to blacklist you if youengage inconduct protected by Section 7 of theAct.WE WILL NOT grant you benefits to influenceyou against supporting United Electrical, Radioand Machine Workers of America, or any otherlabor organization.WE WILL NOT threaten you with reprisals if youengage inunion or other conduct protected bySection 7 of the Act.WE WILL NOT restrict you from soliciting or dis-tributing literature on your own time in nonwork-ing areas infurtherance of union activity or otherconduct protected by Section 7 of the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WESTINGHOUSE ELECTRIC CORPORA-TIONAnn B. Wall, Esq.,for the General Counsel.James M Miles, Esq. (Haynsworth, Baldwin, Miles, John-son,Greaves & Edwards),of Greenville, South Caroli-na, andMary Ellen Chiodo, Esq.,of Pittsburgh, Penn-sylvania, for the RespondentRobert Lewis, Esq.,of New York, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thisproceedingwas heard by me in Fayetteville, NorthCarolina, on various dates between October 17 and No-vember 16, 1983, on an original unfair labor practicecharge filed on April 27, 1983, and a complaint datedOctober 5, 1983. The complaint, as amended, alleges thatRespondent through its supervisors and/or agents en-gagedin numerous independent violations of Section8(a)(l), and further alleges that Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging employeeOral Singletary in reprisal for union activity. In its dulyfiled answer, Respondent denied that any unfair laborpracticeswere committed, Following close of the hear-ing,briefswere submitted on behalf of the GeneralCounsel, the Charging Party, and Respondent.On the entire record in this proceeding, and my op-portunity directly to observe the witnesses while testify-ing and their demeanor,' and on consideration of theposthearing briefs, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Pennsylvania corporation with plantslocated throughout the United States, including a facilitylocated at Fayetteville, North Carolina, from which it isengaged in the manufacture of motor control centers.During the 12 months preceding issuance of the com-plaint,a representative period,Respondent receivedgoods andmaterialsvalued in excess of $50,000 at thislatter location directly from outside the State of NorthCarolina, and during that timeframe shipped goods andmaterialsvalued in excess of $50,000 directly from thislocation to points outside the State of North Carolina.The complaint alleges, the answer admits, and it is foundthat Respondent is now, and has been atall times materi-al herein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits,and it isfound that United Electrical, Radio and Machine Work-ers of America (the Union) is now, and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PreliminaryStatementIn this sharply contested proceeding, the issues arisefrom an initial organization campaign waged at Respond-ICredibility rulings made hereinafter,from time to time, are accompa-nied by objective rationale Such references merely serve to reinforce andshould not be construed as discounting my impressions gained from pres-ence at the hearing and first-hand observation of the witnesses.Further-more, although it should go without saying, testimony, whether or notcontradicted,is rejected by implication to the extent that it includes mat-terswhich might not be reconciled with expressly credited evidence WESTINGHOUSE ELECTRIC CORP.ent's Fayetteville plant. That facility was relatively new,having been in operation for only about 3 years prior tothe commencement of organization activity. The workforce is small, numbering less than 200 employees. Theallegations of unlawful conduct relate to a timeframe inwhich the Union appears to have met with limited suc-cess in establishing convincing support among the em-ployees.Thus, the campaign opened on October 17,1982,when union representatives distributed leaflets atan entrance to the plant. Thereafter, the organizationaleffortwas limited to home visitations by nonemployeeorganizers and a single union meeting on January 20,1983.Authorization cards were not made available toemployees, and an in-plant organizing committee had notbeen established.Remedially, the most significant of the issues presentedrelates to the discharge in early February 1983 of OralSingletary on the assigned ground that he engaged insexualmisconduct.As shall be seen, the pretext issuegenerated thereby and a plethora of independent8(a)(1)allegations have given vent to scores of credibility con-flicts. Few witnesses offered by the parties impressed meas awe-stricken in their respect for the oath. The inde-pendent 8(a)(1) allegations implicate no less than 10 rep-resentatives of management. They relate to alleged re-straints on union activity and, in part, to employee prot-estations concerning the discharge of Singletary.B. Interference, Restraint, and Coercion1,Restraints on employee solicitation anddistributiona.Published restraintsThree distinct allegations in the complaint draw intoissue limitations, both formal and informal, which wereallegedly imposed by Respondent on employee commu-nications on company property.First, it is noted that among the rules of conduct setforth in Respondent's employee handbook is the follow-ing:[Employees may not] distribute, without authoriza-tion,petitions, applications, payroll deduction au-thorization cards, and/or membership cards of anyorganization during working time, or solicit em-ployees to sign such petitions, applications, authori-zations and/or membership cards during workingtime. 2The complaint alleges that this rule, as "promulgated"and "maintained," violated Section 8(a)(1) of the Act.By way of background, it is noted that in 1981 theBoard inTRW Bearings,257 NLRB 442 (1981), deemedrestraints on protected employee activity during either"working time" or "working hours"- to be presumptive-ly unlawful, a test which would plainly invalidate theabove rule However, after close of the hearing in the in-stant case, the Board inOur Way, Inc.,268 NLRB 394(1983),overruledTRW Bearings,supra,holding that2SeeG C. Exh 3, p 49, item 12a SeeEssex International,211 NLRB 749 (1974)139rules banning employees from the distribution of litera-ture and solicitation during "working time" are lawful ontheir face. The General Counsel concedes as much, butcontinues to challenge the rule on the basis of extrinsicfactors.In adopting this stance, the General Counsel does notrely on evidence of disparate application of the rule, noris it contended that the facial legitimacy of the rule hadbeen compromised by overly broad applications to pro-tected activity waged by employees on their own time.Instead, the attack rests upon novel and somewhat hypo-thetical argumentation. Its initial focus is on the absenceof a formal break policy at the Fayetteville plant. Re-spondent's employee handbook, in this respect, recites asfollows:We have no formal break schedule here atWestinghouse/Fayetteville. But you will have theopportunity to use restrooms and take time out forcoffee or soft drinks at some time during the firstand second half of your shift.4This loosely defined policy, together with the fact thatsupervisors have no unified approach to breaks, formsthe predicate for the General Counsel's argument "that`working time' in Respondent's Fayetteville plant is .. .so dubious as to be incapable of definition, and therefore,the presumption of validity has been rebutted."Assuming, for purposes of argument, that some super-visors are permissive and others more rigid in their ap-proach to employee breaks, there is no merit in the viewthat such variations create an ambiguity in Respondent'sbasic rule regulating solicitation-distribution. Any differ-ences in enforcement fail to affect the existence of abreak, but relate to when, where, and how a break istaken; i.e., some employees would be permitted to runthe halls and sit in the cafeteria, while others would berequired to return from restrooms to complete theirbreak at their work stations. There is no evidence, what-ever, that a single employee had been cautioned that theinformal break was not the employee's own time, thatunion activity was in any way restricted during such pe-riods, or that management had taken any step affordingemployees any reasonable basis for believing that thiswas the case.In any event, I can perceive no logical basis for condi-tioning the employer's right to maintain an otherwise le-gitimate "working time" restriction on whether it allowsa formal, informal, or no break at all. Whatever the case,while the opportunity for union activity might be affect-ed, the understanding by employees of the restrictivescope of "working time" would be the same. As there isno obligation under the Act whereby employers are re-quired to provide breaks, the General Counsel's interpre-tation is viewed as colliding with the basic teaching inOur Way, Inc.,that "rules banning solicitation duringworking time state with sufficient clarity that employeesmay solicit on their own time." 268 NLRB 394, 395. Forthese reasons, the allegation that the rule published in the4G C. Exh 3, p 35 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee handbook violated Section 8(a)(1) of the Actshall be dismissed.The complaint, as amended, further alleges that aboutAugust 31, 1983, Respondent violated Section 8(a)(3) ofthe Act by promulgatingand maintainingthe followingrule:With respect to distribution to employees, or solici-tation of employees, for membership, or in supportof, petitions, applications, payroll deduction authori-zations,membership cards, commercial circulars, orother literature of any person or organization (suchas of a commercial, political, religious or other simi-lar nature) or on behalf of a labor union, the follow-ing rules apply:(b)solicitation in eitherwork or nonworkareas is totally prohibited where either the em-ployee soliciting or the employee being solicitedis "supposed to be working."5Here again, the General Counsel contestslanguage ap-proved by the Board inOur Way,supra. She would dis-tinguish that case on grounds that the "working employ-ee" feature of the above limitation creates a critical ambi-guity when considered in conjunction with Respondent's"semi-unofficial break" policy. Thus, the General Coun-sel expresses concern that employees will be unable toascertain whether coworkers are "supposed to be work-ing . . . when they are in the restrooms or in transit toand from the vending machines." Hereagain,however,the employer's right to prevent work disruption is notsubject to,forfeiture upon such refinements. As indicated,there is no evidence, whatever, that Respondent has re-stricted union activity during any phase of the unofficialbreaks. Thus, employees have no greater cause for alarmthat they would be victimized by discipline for confront-ing coworkers in hallways and restrooms than would bethe case if Respondent had maintained a system of regu-larly scheduled breaks. From my observation, the Gener-alCounsel's quarrel is with the breadthand generalnature of the "worktime" terminology approved as pre-sumptively legitimate inOur Way,supra.As that prece-dent is binding, based thereon it is concluded that Re-spondent in August 1983 did not in this respect violateSection 8(a)(1) of the Act.b.Oral restraintsThe complaint, as amended, also imputes statements toalleged representatives of Respondent which, accordingto the General Counsel, unlawfully restrained employeesand union solicitation during nonworking time in viola-tion of Section 8(a)(1) of the Act.The first such incident occurred in mid-February 1983and involved Supervisor Claude Sykes. Parenthetically,it is noted that Oral Singletary was terminated on Febru-ary 8, 1983. Thereafter, a number of employees protest-ed. Included was an effort to distribute cards or a peti-tion, for execution among coworkers, demonstrating sup-port for Singletary.5 See G C Exh. 1(x)According to employee Clyde Hall, during this periodhe inquired of Supervisor Claude Sykes as to the compa-ny policy concerning employee participation in distribu-tion of those items. Sykes allegedly responded that it wasagainst companypolicy and could not be done. At thisjuncture,Hall attemptedto correct Sykes, stating thatthe latter was wrong "because in the Company hand-book it states that you can pass it before working hours,during lunch and after working hours, and not aroundyour working area." Hall conceded on cross-examinationthat Sykes did not tell him the handbook was in error.Sykes admitted that Hall made the inquiry, but claimsthat, in response, he stated that "they could not bepassed, according to company policy, during workingtime in the work place, in the work area." At this point,according to Sykes, Hall inquired as to the cafeteria,whereupon Sykes, being unaware of the rule's applica-tion to the cafeteria, indicated that he would get back toHall. Shortly thereafter, according to Sykes, armed withadvice from the personnel department he told Hall "thatas long as it was not in the working area during worktime,which the cafeteria would [not] be, then the com-pany policy did not prohibit it."IcreditSykes,Among other things, his accountseemed moreprobable. For if Hall was aware of thepolicy it seems somewhat unlikely that he, from "out ofthe blue," wouldsingle outSykes, who was not even hissupervisor, to engage in argumentative discourse. None-theless, the General Counsel argues that the violation issubstantiated even under the account of Sykes, because"there was no clarification by supervisor Sykes .. . ofwhether employees could legitimately solicit and distrib-ute while on their way to and from vending machines." Icannot agree. Hall did not inquire as to these areas. Quiteplainly, the Board does not require employers to iterate,expressly, all lawfully required exceptions underlying apresumptively legitimate rule banning distribution on"working time." SeeOur Way,supra. Sykes had no moreobligation to afford a comprehensive definition of allpossible applications of the policy than the Employerwould bear in formally promulgating its published rules.Accordingly, the credited testimony fails to substantiatethat Claude Sykes orally promulgated and maintained anunlawful no-solicitation/no-distribution rule; the 8(a)(1)allegation in this respect shall be dismissed.The complaint imputes a similar violation to PersonnelSupervisorCharlesWillis.Thus, employee AlexanderEvans,with corroboration from coworker Shera Os-borne, testified that at a meeting attended by his entiredepartment, about 10 or 12 days after Singletary's sus-pension,Willis announced that employees "are not al-lowed to sign petitions and pass out cards and stuff likethat in our work area during working time." An employ-ee then questioned Willis as to what would happen if acard was signed in the parking lot. According to Evans,Willisrespondedthat too was company property. Evansthen inquired as to whether they could sign a card at6According to my clear recollection as confirmed by the context, thetranscript at p 1081,L 15 erroneously omits the negative from this state-ment The reference is corrected to read "which the cafeteria would notbe WESTINGHOUSE ELECTRIC CORPhome. To this, Willis assertedly responded, "I don't haveanything to do with what you do while you are at homebut how do you know that they won't think that you didithere."7Willis confirmed that Evans inquiredas tothe policyon signingpetitions, cards, or whatever. According toWillis,he replied that "the company policy does notallow . . . [employees] to sign petitions, distribute litera-ture, or cards or whatever in the plant during workingtime."Although Willis' account concedes as to a ban "in theplant," I cannot agree with the observation by Respond-ent that no significant conflict exists as to the relevanttestimony. Evans, with corroboration from Osborne, tes-tified thatWillis graphically expanded Respondent's banon distribution to "company property and beyond." Onbalance, despite minor discrepancies in their testimony, Iwas inclined to believe the testimony of Osborne andEvans,s both of whom were actively employed by Re-spondent at the time of the hearing. Their accounts werein accord, substantively, and unlike other testimony bywitnesses for the General Counsel, here the possibility ofconfused recollection was considered unlikely. Accord-ingly, it being clear that the solicitation of signatures onbehalf of Singletary constituted activity of a concertednature protected by Section 7 of the Act, the assertionthat such activity could not be waged on company prop-erty was clearly violative of Section 8(a)(1) of the Act.Finally the complaint alleges that Respondent, throughits agent Rose Anne Froberg, promulgated an unlawfullybroad no-solicitation/no-distribution rule.Froberg admitted that about February 17, 1983, she in-formed employee Hall, on his inquiry as to companypolicy on handing out petitions, that "if someone weregoing to circulate . . . [a pro-Singletary petition] the bestthing that they could possibly dounless they wanted to besubject to disciplinaryactionwould be to do it off theplant grounds totally."9 (Emphasis added.)The defense stands on alternative grounds. First it isasserted that Froberg is not an agent of Respondentwhose conduct could be deemed binding upon it. Secondit is urged that the evidence fails to substantiate a depar-ture from Respondent's lawful policy with respect tosolicitation/distribution.With respect to the agencyissue, itappears that Fro-berg was hired by Respondent in June 1980 as a "com-municationscoordinator." As such, she performed speci-fied personnel activity on behalf of Respondent, subjectto immediate direction of Don Anderson, Respondent'smanager of personnel relations. Broadly stated, her rolewithin the Fayetteville plant was to "assistin the plan-7A number of employees attended this meeting Only one was calledby the General Counsel in corroboration of Evans Thus, Shera Osbornetestified that itwas Evans who inquired as to whether cards could besigned inthe parking lot or at their desks, whereupon Willis responded"not on company property " Evans then asked whether they could signat home, whereupon Willis indicated, -[H]ow do you know that they'renot going to say that you signed it here at the plant?"s Supervisor Claude Sykes was identified as present at the meeting inquestion by both Willis and Evans He appeared as a witness for Re-spondent, but was not examined as to this incident® In the view I take of the matter it is unnecessary to resolve the con-flict presentedby Hall's version of the conversation141ning, development and implementation of an effective in-ternalcommunications and community relations pro-gram, usinga high degree of creativity, to meet theneeds and interest of the employees and the plant,"10More specifically, as part of her communications func-tion, Froberg was responsible for posting information oncompany bulletin boards and, subject to approval fromAnderson, it was her responsibility to "write up" andpublish a monthly magazine, a weekly newsletter calledthe "In Between," and a daily bulletin.In addition, Froberg wasinstrumentalin the develop-ment of Respondent's "quality circle program." Throughthis vehicle,managementsought to achieve greater pro-ductivity and enhance quality through developing andencouraging employeeinput as ameans of identifyingproblems.Management was the instigator, regulator, andbeneficiary of this program. i r Froberg was designatedby management as the first "quality control facilitator."In that capacity, it was her responsibility to train the cir-cles and its leaders to organize meetings and developtechniques in the area of problem solving. Apart fromFroberg, the other quality circle coordinators were ac-knowledged Supervisors: Charles Willis and Barney Sim-mons.Froberg's responsibility, on an ongoing basis, wasto keep the various circles "on track."The contention that any unlawful statements utteredby Froberg would not be binding on Respondent isfounded on a narrow view of her authority. ] t is truethat noactualauthority was conferred upon her to makethe remarks with which she is charged, nor was she heldout,specifically,as possessingthat authority. Nonetheless,there is no merit in Respondent's position. There can belittlequestion that, as her job title implies, Froberg, ascommunications coordinator, was held out by Respond-ent to be a conduit through which employees would beapprised of the point of view of their employer on anynumber ofissues.Limitations, if any, on the subjectmatter that she was free to discuss with employees in herofficialcapacitywere not shown to have existed, letalone communicated to employees. Through her role asa publicist, she would be taken rightfully by employeesas the voice of management in all problemareas, includ-ing those pertaining to labor relationsand termsand con-ditionsofwork.Cf.Abbey Island ParkManor, 267NLRB 163 fn. 1 (1983).In the circumstances, established precedent supportsthe conclusion that Frobergwas an agentwhose conductwas binding on Respondent. Thus, strict principles ofagency are not appliedin determiningan employer's re-sponsibility under the Act for the conduct of others. See,e.g.,NLRB v. Arkansas-Louisiana Gas Co.,333 F.2d 790,796 (8th Cir. 1964);Machinists Local 35' v.NLRB,31110 Froberg left Respondent's employ in April 1983 The foregoing wasexcerpted from a job description first issued after her departure on April25, 1983. See R. Exh. 4. An earlier job description, dated April 1981,which is in evidence as G C. Exh. 4, includes a more comprehensive defi-nition of the duties of the "communications coordinator " Testimony of-fered on behalf of Respondent was to the effect that the 1983, rather thanthe 1981, job description provided a more accurate basis for assessingFroberg's actual duties and responsibilitiesThis claim need not be re-solved11 See G C. Exh 5 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDU.S. 72, 80 (1940). Consistent therewith, Section 2(13) ofthe Act, through 1947 amendment,includes thefollow-ing:In determining whether any person is acting as a"agent" of another personso asto make such otherperson responsible for his acts, the question ofwhether the specific acts performed were actuallyauthorized or subsequently ratified shall not be con-trolling.In the total circumstances, Froberg was identified withRespondent as an instrumentality of management. Re-spondent placed her in a position whereby her voice andletterwould rightfully be taken as an authoritative ex-pression as to how management would react with respectto any problem in the plant. Her role undeniably wasthat of spokesman for management and, until repudiated,her expressions were binding on Respondent whetherwhat she said "was with its approval or whether it hadinstructed [her] to do . . . so." SeeNLRB Y. AmericanMfg. Co. of Texas,351 F.2d 74, 78 (5th Cir. 1965). Con-trary to Respondent, based on Froberg's own testimony,it is concluded that by informing employees to the effectthat they might be subject to disciplinary action werethey to engage in distribution protected by Section 7 ofthe Act on plant premises, Respondent violated Section8(a)(1) of the Act.2.Allegations based on verbalstatementsattributedto supervisors and/or agentsa.By Charles WillisWillis, despite his status as personnel relations supervi-sor, is charged with multiple counts of independent8(a)(1) violations in connection with both the union orga-nization campaign and efforts by employees concertedlyto protest the discharge of Oral Singletary.The union campaign.Itwill be recalled that union ac-tivity opened with handbilling at the plant gate in Octo-ber 1982. Thereafter, nonemployee organizers continuedtheir effort by visiting the homes of Respondent's em-ployees. The complaint alleges that either in late Octoberor early November 1982 Willis interrogated an employeeconcerning union sentiment. In this respect, Clyde Hall,an incumbent employee at the time of the hearing, testi-fied thatWillis during the relevant timeframe inquired asto whether "the union had come by." Hall indicated thatunion representatives had visited him but that he wasbusy and therefore he invited them to return. Willis, ac-cording to Hall, then indicated that, if Hall wished, hecould report back what theunion representatives saidand that Willis would then refute their assertions withthe truth.Willis denied that he had such a conversation withHall or, for that matter, that he ever discussed the Unionwith Hall. I was inclined to believe Hall, whose testimo-ny conforms with that of coworker Dot Turner. Williswas regarded as a generally unreliable witness. It is con-sidered entirely unlikely that the incident was imaginedor manufactured by Hall. As thequestioningof Hall con-cerning union activity was not shown to have been sup-ported by a legitimate purpose, or assuranceagainst re-prisal, it is found that Respondent thereby violated Sec-tion 8(a)(1) of the Act.Blue Flash Express,109 NLRB591(1954).The complaint further alleges that Respondent,throughWillis,inmid-December 1982 violated Section8(a)(1) through coercive interrogation and creating theimpression of surveillance. In support, employee DotTurner related that in mid-December 1982 Willis, as shewas passinghis office, called her in and inquired whethershe had been contacted by any of the union people. Sheindicated that she had and identified those who had vis-ited her.Willis commented that it seemed that the Unionhad been saving "black people" for last.Willis admitted to a number of conversations withTurner concerning the Union. On the visitation point, heassertedthatTurner on several occasions sought himout, requesting advise as to "what . . . you do to get ridof an organizer who comes to your home." According toWillis, she named union organizer Terry Koth, describ-ing the latter as uncouth, rude, and intrusive.Turner was regarded as the more reliable witness. Shewas anincumbent employee at the time of the hearing.In addition, under all the circumstances, her testimonywas corroborative of the very pattern of conduct de-scribed by employee Hall and the indisputable fact thatRespondent was interested in obtaining whatever infor-mationitcould as to the progress of the campaign.12Also on the total record, it is considered unlikely thatTurner would have registered any complaint concerningunion organizer Koth to Willis. Based on Turner's cred-ited testimony, I find that Respondent violated Section8(a)(1) by CharlesWillis having interrogated her con-cerning unionactivity.Iwould dismiss the allegation, however, that Respond-ent thereby created the impression thatunionactivitywas subject to surveillance. It is unclear from the evi-dence that Willis said anything in the course of this inci-dent that was neither a matter of common knowledgenor a subject of interpretation from Turner's response tohis inquiry.Accordingly, this latter allegation shall bedismissed not only because it is viewed as hypertechni-cal, but also because it is unsubstantiated.The handbilling at the plant gate in October 1982, andthe visits to the homes of employees, was followed by aunion meetingon January 2, 1983.13 The meeting wasnot announced by any form of general distribution buton the basis of a handout made to certain employeeswho were told that they were free to invite other inter-ested coworkers.Employee Dot Turner testified that, in January, Willisinquiredwhether she was planning to attend that meet-ing.When she responded in the affirmative, he informedher to remembernames and faces, indicatingthat shecould call him at home and report anytime day or night.Another employee, Delphine Lane, testifiedto a simi-lar encounterwith Willis 2 days before theunion meet-12Respondent's own witnesses conceded that information concerningemployee involvement with the Union was passed on and a subject ofinterestwithin the highest echelons in the plant13All dates refer to 1983unlessotherwise indicated WESTINGHOUSE ELECTRIC CORPing in January in which he inquired as to her intentionsconcerning attendance.When she indicated she wouldattend,Willis encouraged her to do so, further expressingthat he wanted her to report who was present at themeeting and who appeared to be prounion, going on tostate, "We're going to tighten the screws on their butts."She indicated that she would attend.Willis denied that he ever asked Lane or Turner toattend the union meeting or to report back on what tran-spired. Indeed, he denied ever having discussed theUnion with Turner. I prefer the testimony of the incum-bent employees and based thereon find that Respondentviolated Section 8(a)(1) through Willis' coercive interro-gation, his request that employees spy on the union ac-tivity of coworkers, and by his implying that reprisalswould be taken against employees who expressed proun-ion sentiment. However, here again it is concluded thatthe evidence is too vague to support an additional find-ing that Respondent, apparently throughWillis'pro-fessed awareness of the union meeting, conveyed the im-pression that union activity was subject to surveillance.The 8(a)(1) allegation in this respect shall be dismissed.The period following the Singletary discharge.It is fur-ther alleged that Respondent violated Section 8(a)(1) onthe basis of certain coercive remarks imputed to Willisduring the period in which employees were reacting tothe discharge of Singletary.It has been concluded previously that Willis in Febru-ary 1983, at a quality circle meeting, expressed an overlybroad restraint on employee distribution. It is also al-leged that Willis, at that same meeting, violated Section8(a)(1) by a threat that employees might be blacklisted inconjunction with applications for employment elsewherewere they to support the effort on behalf of Singletary.In this connection, there is no serious conflict in credibil-ity.At the time employees were circulating cards for sig-natureswhich expressed support for Singletary.Willisadmitted that he had informed employees to be carefulabout what they signed. To support the warning, he re-lated a past experience during his career as a schoolteacher.Thus, he claimed that his fellow teachers hadcirculated a petition in an effort to obtain the dischargeof a principal at his school. Willis, as the story goes, de-clined to sign. Later, when Willis reported for a teachingposition in another county, he was told by the individualresponsible for hiring that he had heard about the peti-tion, that he had checked if Willis had signed, and thatWilliswould not have gotten the job had he done so.Contrary to the General Counsel, this expression failedto exceed the guarantees of free speech protected bySection 8(c) of the Act. As the Supreme Court hasstated, the employer is "free" to campaign on the basis of"what he reasonably believes would be the likely eco-nomic consequences of unionization that are outside hiscontrol."NLRB Y. Gissel Packing Co.,395 U.S. 575, 619(1969).Under this test, neither the employer's intent northe impact of its words upon employees is necessarilyrelevant. i 4 Unquestionably,Willis' parable was calculat-14Many perfectlylegitimate speechesallude to dire consequences ofconcerted activity,including strikes, fines,and plant shutdowns See, e g,Mt Ida Footwear Co,217 NLRB 1011, 1013-1014 (1975)Such allusions143ed to arouse concern among employees that their futureemployment opportunitiesmight be impeded if theyopted to register, formally, their support of a dischargedcoworker. On its face, however, the persuasive thrust ofWillis' statement did not, expressly or by implication,suggest any proclivity whatever on the part of Westing-house but, in unmistakable terms, attempted to drawupon outside prejudices to make the point. Accordingly,as a description by Willis of his experience as a schoolteacher did not exceed the permissible bounds of freespeech quaranteed by Section 8(c) of the Act, the 8(a)(1)allegation based thereon shall be dismissed.b.By Claude SykesIt is alleged that on January 21, 1983, Claude Sykes in-terrogated an employee concerning union sentiment. Inthis respect Shera Osborne testified that on January 20,prior to the union meeting, she, Marie Jackson, andSerena Sinclair were discussing the Union when Sykes,her supervisor, told them that all should attend to seewhat the Union had to say. The next day, in the pres-ence of Jackson and Sinclair, Sykes inquired whether thethree employees had attended.Sykes conceded to the conversation on January 20, butindicated that the employees had implied that they weredisinterested andwould not attend the union meeting.According to Sykes, the next day the employees werediscussing the meeting as if they had in fact attended.Accordingly, he made the observation to them, "Oh, youdid go." At this point, two of the three employees, ac-cording to Sykes, admitted that they did attend. Basedon the rhetorical expression in Sykes' own version ofwhat transpired, I find that employees were in fact ques-tioned as to their attendance at the union meeting undercircumstances transcending legitimate action by supervi-sors concerning union activity.Whatever Sykes heardthe employees discussing on January 21, or interpretedfrom their remarks, he was not privileged to make anystatement calculated to elicit information as to their at-tendance or nonattendance at a union meeting. By hisdoing so without legitimate purpose and without assur-ance against reprisal, Respondent violated Section 8(a)(1)of the Act.The complaint imputes a like violation to Sykes inFebruary 1983. Thus employee Alexander Evans testifiedthat, during the first or second week of February, KennyHarris, a coworker, raised an issue with Evans concern-ing the union meeting of January 20, inquiring whetherEvans felt that the Union would get in the plant. AfterEvans responded that he did not know, Sykes, his super-visor,posed the precise question to Barris, inquiring,"What do you think?" When Harris responded that hedid not know, Sykes asked Evans what he thought.Sykes denied ever having solicited the views of Harrisor Evans as to whether the Union would get into theplant. It is entirely unlikely that Evans, as an incumbentemployee, would have concocted so minor a violationare undoubtedly made for the purposes of arousing fear in older to dis-courage union activity Propaganda will often achieve that purpose, butthat consequence does not work a forfeiture of legality under the test es-tablished inGissel,supra 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, based on his credible testimony, I find that Re-spondent, through Sykes, violated Section 8(a)(1) by thisfurther instance of coerciveinterrogation.c.By Dan LowryThe complaintalleges thatDan Lowry, on January 27,1983, coercively interrogated an employee concerningunion sentiment.In this respect, it is noted that on Janu-ary 27 the Company held an initial series of antiunionmeetings.15According to the testimony of incumbentemployee Delphine Lane, about 5 minutes after closethereof, she was approached by Dan Lowry, an admittedsupervisor, who inquiredas towhat she "thought of themeeting." She claimed that the conversation ended whenshe responded, "Not much." Apparently by oversight,Lowry was not examined as to this incident.16 He didtestify, however, that it was his standard operating prac-ticeto inquire, after all company meetings, whether em-ployees had any questions. I was not impressed withLowry's capacity for recollection and believe it probablethatLowry, caught up in emotion generated by theCompany's initialresponse to the threat of organization,asked Lane what she thought of the meeting. I credit thelatter, and based on her testimony I find that Respondentthereby violated Section 8(a)(1) of the Act. SeeStanleyM. Feil, Inc.,250 NLRB 1154 (1980).d. By Rick MyersThe complaint alleges that on February 7 Myersthreatened unspecified reprisals in connection with unionactivity. It will be recalled that on Friday, February 4,Oral Singletary was informed of his indefinite suspensionpending investigation of the allegations against him. Ac-cording to the testimony of incumbent employee RuthWhite, she and coworker Rebecca Johnson were en-gaged inconversation on February 7 concerning thatsuspension.Myers, who was White's supervisor, appar-ently overhearing this discussion and joined in, accusing:"You don't know all of the facts. It's bigger than whatyou know, and you should get off this bandwagon you'reon." Myers does not deny the basic conversation but, ac-cording to his version, he stated that "before anybodyout therewas . . . goingto jump on anybody's band-wagon . . . to make sure they know all the facts, and notthe rumorsand gossipthatwas going around at thattime."11That meeting was presided over by Manufacturing Manager DonRizzolo. A copy of the text of his remarks to the employees on that occa-sion is in evidence as G.C Exh. 6(a).16Employee Dorothy Turner testified to a similar incident which al-legedly took place after a company meeting in which an antiunion filmwas shown, G.C. Exh 6(b) confirms that this took place on February 15,1983.Turner related that Lowry, in the presence of Delphine Lane,Ralph Smith, and Charles McNiel, asked the group what they thought ofthe film. No allegation in the complaint pertaining to Lowry refers to thisincident.Lowry testified that on the occasion in question he asked RalphSmith if he had any questions about the meeting but did not inquire whathe thought of the meeting. It is the sense of his testimony that, after this,Lane and Turner entered the conversation Ralph Smith, as a witness forRespondent, corroborated Lowry's testimony as to this incident. Con-trary to Respondent's insinuation, however, I find that Lane and Turnerwere testifying as to distinct incidents.Were one to give White the benefit of the doubt as tothe precise language used,17 the instant allegation wouldremain unsubstantiated.Myers was merely manifestinghis concern, through a familiar form of vernacular, thatemployees would form an opinion without knowledge ofthe facts. The interpretation that his comments includeda "threat of unspecified reprisal" is strained and unrealis-tic.The 8(a)(1) allegation based on this incident shall bedismissed.The complaint alleges further that, on February 15,Myers threatened employees with job loss if they persist-ed in union activity. The sole witness offered in supportof this allegation was incumbent employee Mary Trip-lett.According to her testimony, Myers, directly afterthe Company's antiunion meeting of February 15, con-ducted a meeting of all employees in the "cell line." It isthe sense of her testimony that Myers apparently, at thattime, voiced objection to the fact that certain employeeshad brought radios into the shop, and then went on tostate:"Imight be sticking my foot in my mouth, asusual, but I want to tell you that the Oral Singletary situ-ation has been handled properly . . . and that we shouldjust all drop it . . . before something else happens orsome more people might be gone."18 She claimed thatshe then "flared off' and stated, "That's a lie . . . itwasn't handled properly."Myers acknowledged that during the course of themeetingTriplett"flew off the handle," stating thatMyers was unaware of the facts and that Singletary wasnot guilty. According to Myers, he advised her that itwas inappropriate to discuss the issue at that time, andthat it could be discussed after the meeting. He deniedmaking any statement to the effect that "employees willbe gone." In this instance, I credit Myers. The directthreat of reprisal related in his testimony of Triplett wasa flagrant statement and, if made, would not have beensoon forgotten. Cell line personnel were not entirely ad-verse to Singletary's cause. Yet Triplett's testimony isuncorroborated from any source. On balance, it is con-cluded that Triplett was mistaken in this respect and thatshe read more into Myers' remarks than he actually ex-pressed. In reliance on Myers' denial, it is concluded thatin this instance Respondent did not violate Section8(a)(1) because the allegation is unsubstantiated.isWhite testified that Supervisor Claude Sykes was also involved inthe conversation. The General Counsel argues that, as Sykes was notcalled, an inference ought to be drawn that his testimony would havebeen unfavorable to Respondent Under no circumstances would such anadverse inference be appropriate on such limited circumstances. It is en-tirely possible that witnesses to alleged incidents occurring a number ofmonths prior to hearing might well have a breakdown in recollection orbe sufficiently plagued with uncertainty as to the fine detail of conversa-tions, and that conscience would dictate that they not risk violations ofthe oath To compel testimony through threatened imposition of the ad-verse inference rule in such circumstances is to view the oath with cyni-cism, rather than sanctity.isAlthough the testimony of Triplett is not free from ambiguity in thisregard, it was my interpretation that the statement ascribed to Myers wasaddresed to cell line personnel as a group as distinguished from a state-ment in a private conversation after close of the meeting. WESTINGHOUSE ELECTRIC CORP.e.By Rose Ann Froberg19As heretofore found, Rose Ann Froberg, Respondent'scommunications coordinator at times material, was anagent whose conduct was binding on Respondent. Thecomplaint alleges that about February 10, 1983, shethreatened employees with job loss if they persisted inactivities protected by the Act.By way of background it is noted that on Thursday,February 10, a routine quality circle meeting was held inwhich Clyde Hall, a steel shop representative, participat-ed.During the course thereof, Hall opined that Single-tary's suspension was due to his union activity. Accord-ing to Hall, Froberg replied, "[T]hese things occur whenthe Union is trying to get in .. . it's just a coincidence."Steel shop employee Ray McCloud, also called to sup-port this allegation, imputed an even stronger statementto Froberg. According to his testimony, after an inquiryas to why Singletary had been fired, Froberg responded:"Well, these things happen when a union is trying tomove in."Froberg admitted that the steel shop department per-sonnelwere in a state of shock in consequence of theSingletary matter. According to Froberg, she respondedto the charge that his dismissal was based on union activ-ity indicating that "the two are not related . . . one hadnothing to do with the other and it was unfortunate thatthey had to occur about the same time."2°I credit Froberg. McCloud admittedly had difficultyrecalling precisely what was said during the meeting, andHall's acknowledgement that Froberg indicated that thedischarge and union activity were merely "coincidence"tends to confirm that she denied Hall's assertion, offeringan explanation that might not have been ingested withprecision by the General Counsel's witnesses. As to thisallegation, accuracy of precise language used by themanagement representative is critical to a violation21 andthe capacity for recollection exhibited by the witnessesfor the General Counsel failed to instill confidence in thecorrectness of their testimony.Moreover, Froberg im-pressed me as an honest, trustworthy witness. Based onthe credited account of Froberg, the 8(a)(1) allegationbased on this incident shall be dismissed.f.By Fred KleinThe complaintalleges thatFredKlein threatened em-ployees withunspecified reprisalson February 11. That19 The General Counsel in his posthearing brief withdraws par. 8(b) ofthe complaint insofar as it alleges that Respondent, on February 17, 1983,through Froberg, created the impression that union activity was subjectto surveillance in violation of Sec.8(a)(1).20Apart from Hall's use of the term "coincidence," I would note thatthe change of one word in his account would lend perfectinnocence tothe remark he attributes to Froberg. Thus in hisstatement,"[T]hesethings occur when a union is tryingto get in," if the word "things" wereactually "allegations" his versionwould be consistent with Froberg'sdenial and would no longer collide with his admission that she describedthe discharge during the campaignas a mere"coincidence."21 Phillip Jackson, a supervisor in the sheetmetal department who alsoattended the quality circle meeting on February 10, confirmed that Fro-berg simply denied the charge that the termination of Singletary relatedto union activity An attempt at further corroboration was sought by Re-spondent's counsel through employees Phyliss Church and Tommy Pen-field. In passing, I would note that, though their testimony is viewed ascumulative, neither Church nor Penfield impressed me as trustworthy145morning employees Ruth White and Peggy Weinbergwere in the cafeteria with Supervisor Klein. They werediscussing a meeting initiated and held by employees toprotest Singletary's treatment.According to White, inthe presence of Klein, Weinberg asked whether she at-tended the meeting.White responded that she had,whereupon Weinberg inquired whether White had madeany statement.When White indicated that she had not,Weinberg laughed stating, "Can you imagine Ruth beingin a meeting and not saying anything." Klein allegedlyinterjected: "It doesn't really matter if she said anything,or not; she can go down the tubes with the rest ofthem."Klein gave an entirely different account of the inci-dent, denying the "down the tubes" threat. He concededgenerally as to a conversation concerning the "I supportOral Singletary" meeting, but described it as follows:The discussion started out between Peggy andRuth, and they were talking about a meeting thatwas supposed to have been held after work, andthey were trying to get a whole batch of employeesto go in to this meeting and kind of say "Hey, Oralshouldn't be fired." And somehow the discussioncame to me, and I said "You know, the number ofpeople going to the meeting shouldn't make a damnbit of difference. If the guy's wrong he's going togo down the tubes anyway."22Klein conceded that, to this day, he and White continueto be good friends. Any notion that she could have beenmistaken or could have contrived the obviously unlawfulstatement she imputes to Klein seems implausible. Icredit her account. Being of the view that employee ac-tivity protesting the termination of Singletary was pro-tected by the Act, the statement that an employee could"go down the tubes" if she participated therein was coer-cive and violated Section 8(a)(1) of the Act.g. By Bob AndersonThe complaint alleges that, in mid-February 1983, Per-sonnelManager Bob Anderson threatened an employeewith unspecified reprisal because of the latter's involve-ment in activity protected by the Act. The testimony ofFrank Sewell, an incumbent employee, who like Single-tary was assigned to the sheet metal department, was of-fered by the General Counsel to substantiate this allega-tion. Sewell related that on Wednesday, February 9, An-derson approached him inquiring about an on-the jobinjury Sewell sustained some months earlier. As Ander-son started to leave, Sewell raised the Singletary affair,whereupon Anderson admonished that it was none ofSewell's business, and that the best thing he could dowas to stay out of it. Sewell allegedly joined issue, argu-ing: "Mr. Anderson, it is my business. I work here as anhourly worker like Oral Singletary did. If you can do itto him, you can do it to me, and I believe it is my busi-ness to find out what went on." Sewell testified that be-12On cross-examination by Respondent's counsel, white was affordedthe opportunity and did deny that this was Klein's remark on the occa-sion in question 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDginning the next day and for the next 4 or 5 days thereaf-terAnderson approached him inquiring as to the statusof his injury and then turned and walked off. Again, ashis account goes, on Friday, February 11, he inquired ofAnderson what had happened in the Singletary case,whereupon Anderson stated, "I told you that it was noneof your business and the best thing that you could do isto stay out of it." Sewell argued back that it was his re-sponsibility to get the truth. Anderson allegedly againstated, "It is none of your business, the best that you cando is stay out ref it." On Monday, February 14, Andersonapproached Sewell at his work station, once more inquir-ing as to the injury, whereupon Sewell told him, "I wishthat you would get off my back about my finger. . . . Ihave been back to work ever since the 7th of September;there hasn't been three times until I got involved withOral Singletary that you asked about my finger, and allat once after Oral Singletary, you have come out everyday, it is harassment, I want you to get off my back andleave me alone about my finger." Anderson turned andleft.Finally, Sewell went on to testify that on Tuesday,February 15, Anderson walked by Sewell's work stationand simply stated, "You had better watch your step."Anderson admitted to occasions on which he inquiredas to the status of Sewell's injured finger and as to thetimeliness of his workmen's compensation payments. Healso acknowledged that when Sewell returned to workafter the injury, he told him, "Be careful, don't injureyour finger." However, he denied that Sewell ever ex-pressed resentment concerning statements by Andersonabout the injury. Anderson further denied ever tellingSewell to be careful or to stay out of the Oral Singletarycase, or, indeed, ever having discussed the matter withSewell.He denied ever telling Sewell to "watch yourstep."I am mindful that Sewell was an incumbent employeeat the time he testified. At the same time, certain highlymaterial and sensitive testimony afforded by Anderson inother areas was regarded as gravely suspect. Nonethe-less,Sewell impressed me as biased, prone to exaggera-tion, and a thoroughly unreliable witness. His testimonyin this respect seemed too pat. On the total evidencethere is not the slightest suggestion of a propensity onAnderson's part to involve himself in harassment of em-ployees on an interpersonal basis with respect to eithertheUnion or the Singletary case, and the conduct de-scribed by Sewell seemed entirely out of character forAnderson. In these circumstances, Respondent shall beaccorded the benefit of the doubt on the critical issue ofcredibility and the allegation that Respondent violatedSection 8(a)(1) shall be dismissed.With respect to a further allegation, it is contended bytheGeneral Counsel that on March 2 Bob Andersonthreatened employees with unspecified reprisals to dis-courage union activity. This allegation pertains to a state-ment made by Anderson at a March 2 antiunion meetingconducted by Respondent and entails a conflict in testi-mony as to two words. Thus, witnesses for the GeneralCounsel indicate that he used language to the effect thatFayetteville was a nonunion plant, and "we will do ev-erything we can to keep it that way " On the other hand,Anderson and other witnesses for Respondent insist thatthe statement made was qualifiedand inthe followingform: "The Fayettevilleplant is a non-union plant andwe'll do everything within ourlegal rightsto keep it thatway." (Emphasis added.) Anderson insisted that hestressed the word "legal." In connection with a testimo-nialdispute as to two words used in circumstanceswhere various witnesses are testifying from independentrecollection,with no recording having been made of theprecise statement made, the strongest reliability generallyattaches to the version offered by the accused declarant.For that reason, I accept Anderson's versionof the state-ment.However, were I to accept the testimony onwhich the General Counsel relies, I fail to see how thisremark in any way implied (1) a threat of reprisal, (2)that Respondent would resort toillegaltactics, or (3) "athreat of futility if employees choose the Union as theirrepresentative. "23 The General Counsel's position, if sus-tained,would establish little more than a per se rulewhich would require employers to preface any assertionthat the union will be opposed with affirmative assur-ances that this opposition would be waged within theconfines of statutory limits. Such a rule would clearlyconstitute an unwarranted, unnecessary, and unreason-able intrusion on the right of employers to express theirposition on the issue of representation. As the statementwhich the General Counsel imputes to Anderson wasdevoid of either express or implied threat and was unac-companied by other unlawful conduct, I find merit inRespondent's position that this represented a legitimateexercise of statutoryguaranteesof free speech. On thatbasis the8(a)(1) allegationin this regard shall be dis-missed.h.By Tony WitkusThe complaint alleges that Respondent violated Sec-tion 8(a)(1) of the Act by a threat of unspecified reprisalexpressed by Tony Witkus in conjunction with protectedconcerted activity. In connection therewith, Cathy Bul-lock testified that she gave a prepared speech on Thurs-day,February 10, at the "I Support Oral Singletary"meeting. Bullock testified that, the day after the meeting,Witkus, her supervisor and an individual with whom shehad once maintained a personal relationship, had been ig-noring her. She approached him that afternoon and in-quired as to his problem. He responded, "How do youthink I felt when I found out you gave a speech at thatmeeting?" He went on to contend that the Union hadboth written Bullock's speech and instructed her "how21 The General Counsel's reliance onSterling Sugars,261 NLRB 472,474 (1982), is misplaced There, in the context of collateral threats, thegeneral manager stated that "as long as I'm here I'm going to keep thisunion out of here I'll do everything in my power to keep it out " Againata second meeting conducted by that same general manager afterthreatening employees that existing benefits would be withheld if theunion were to come in, he reiterated, "But without the union, you can goin the office and get money any time you want, and I'm going to do ev-erything in my power to keep this out of here." 261 NLRB at 474 Theconclusion that these statements "created the impression that Respondentwould do anything legal or otherwise to keep the Union out" was ar-rived at in a factual context peppered with unlawful threats On the otherhand, from all indications the statement made by Anderson was a temper-ate, noncoercive response merely informing employees about the positionthe Company would take with respect to the organizationalcampaign WESTINGHOUSE ELECTRIC CORP.147to stand, act . . . what to do." She argued back that shehad written her own speech and needed no help. Witkusinformed her, "You'd better be careful. You're being per-ceived as auniontroublemaker." Bullock responded thatshe was not for the Union, but for Oral Singletary, andthat those were two separateissues.Witkus allegedly re-sponded that "it doesn't matter what you are; it's whatyou are perceived as being, and you're being perceived90 degrees in the opposite direction."Witkus admittedto a meetingwith Bullock concerningthe speech, and to having told her "that it was being per-ceived that somebody else had written that speech forher."Witkus could not recall stating that Bullock wasviewed as a troublemaker, indicating that he may haveclone so.Witkus did not deny that he warned Bullock to"be careful."24 I credit Bullock. Contrary to Respond-ent, the fact that at some time previous to this incidentWitkus and Bullock had a personal relationship did notplace Respondent beyond the reach of the Act for hiscoercive conduct calculated to impede the exercise ofrights guaranteed by Section 7 of the Act. Respondentviolated Section 8(a)(1) through the coercive warning ut-tered by Supervisor Witkus as detailed above.i.By Don RizzoloThe complaint alleges that Respondent violated Sec-tion 8(a)(l) through Rizzolo's coercive interrogation ofan employee. J. R. Latimer, an incumbent employee atthe time of the hearing, testified that during the weekafter Singletary's discharge, at approximately 7:30 a.m.,Rizzolo inquired as to whether union members had beento Latimer's house, harassing him. Latimer replied, "No,sir, they just came out to tell me their side of the story."Rizzolo denied ever asking Latimer if the Union hadbeen to his house, and denied having any conversationwith him in the library concerning the Union. I creditLatimer. His testimony impressed me as straightforwardand honest, and was limited to a single incident. Were heintent upon manfacturing an unfair labor practice on thepart of Rizzolo, who was second in command at theplant, it is likely that he would have embroidered a farmore elaborate one than the isolated instance of interro-gation. Based on his credited testimony, I find that Re-spondent violated Section 8(a)(1). In so holding it isnoted that the fact that a friendly relationship may haveexisted between Latimer and Rizzolo failed to furnish alicense for illegitimate questioning of an employee con-cerning developments in the union campaign, a form ofconduct calculated to induce a response, and to reducethe employee to an instrumentality of possible espionage.j.By Don RightenourThe complaint as amended alleges that on April 29,1983,Don Rightenour interrogated an employee con-cerning union activity. In this connection Frank Sewelltestified that, on the above date, Rightenour approachedhim at his work station, pointed to a union "pocket-24 CfClarkManor Nursing Home,254 NLRB 455, 466 (1981) Re-spondent's reliance on that case is misplaced. Unlike the instant case,these the observation by a supervisor that an employee was believed tobe a union organizer was unaccompanied by any form of warningsaver" that Sewell was wearing in his shirt pocket, andasked whether the UE was making the employees wearthe pocketsavers. Sewell indicated that he responded,"No . .. I'm wearing that of my own free will. I am 100percent for the Union."Rightenour's version differs only slightly from that ofSewell.He admittedly approached Sewell and stated,"Just between me and you, on a one to one conversationyou know, it won't go any further; did the UE want youtowear that UE pocketsaver or are you wearing it onyour own free accord?" Sewell responded that he waswearing it on his own free accord. Although my discom-fortwith Sewell's credibility has already been noted, inthis respect I believed him. His account, on its face, im-pressed me as the more probable. Nonetheless, Respond-ent did not thereby violate Section 8(a)(1) of the Act.Pursuant to the Board's recent decision inRossmoreHouse,269 NLRB 1176 (1984), employers are no longerto be brought to bar on the basis of nonharassing inquir-ieswith respect to employees who openly manifest unionsupport.Here, the inquiry as to the motivation of theemployee in demonstrating his union support entailed asingle,isolated confrontation and seemed to be within thelimitsof permissible behavior set forth inRossmore,supra.Accordingly, the 8(a)(1) allegation based on thisincident shall be dismissed.k. By Jake MatthewsThe complaintas amended allegesRespondent violat-ed Section 8(a)(1) through Jake Matthews' enforcementof more stringent work rules in reprisal for union activi-ty.As is discussed fully below, Matthews, formerly arank-and-filemaintenance employee, replacedGlennShanor as supervisor of the steel department on Tuesday,February 8, 1983. This was the same day that Singletary,a steel department employee, was informed of his dis-charge. Shanor, on February 7, was involuntarily trans-ferred,without prior notice, to Asheville, North Caroli-na.A few months after Matthews became supervisor, hewas scheduled for a vacation. In connection therewith,Matthews held a meeting on June 20 with employees inthe steel department for the purpose of reviewing therules that he expected them to adhere to during his ab-sence.Matthews conceded that he changed the breakprocedures at that time, instructing that he no longerwished steel shop personnel to use the "buddy systemgoing on breaks." Previously, according to the creditedtestimony of Matthews, employees in the departmentwould take their breaks together resulting in three to fiveemployees being absent from the departmentsimulta-neously. In this regard,Matthews admittedly told themen that there were "no formal breaks" and that hewanted them to continue their breaks at their work sta-tion and not to use "the buddy system." According toMatthews this new approach to breaks was necessary be-cause of prior abuses of the break policy.There does not seem to be any doubt that, prior to thismeeting,steel shop employees took their breaks together,eating, drinking, talking, and generally relaxing in the 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDhalls, the restrooms, the lunchroom, or at the vendingmachines, or while reading bulletin boards. Undoubtedly,Matthews, on June 30, interceded to alter the prior prac-tice by requiring (1) that employees take breaks alone,and (2) that they take their breaks at their workstations.On the total record, however, the evidence does not es-tablish a fair basis for concluding that this step had anyrelationship to union activity.25 The timing, some 5months after the discharge of Singletary, might not beidentifiedwith any then current development in theunion campaign. Matthews was not shown to have anyviewpoint regarding the organizational issue. I am con,vinced that the focal point of the instant allegation wasmerely a routine exercise of supervisory authority, trig-gered solely by Matthews' judgment that employees hadabused plant policy, and that their doing so required im-mediate correction. Accordingly, and as the existence ofa union organization campaign imposes no restraint onthe opportunity for managers to reconcile employee con-duct with the needs of production, the allegation thatRespondent violated Section8(a)(1) inthis respect shallbe dismissed.3.The solicitation of grievancesThe complaint alleges that Respondent violated Sec-tion 8(a)(1) by soliciting grievances under conditions im-plying that management would resolve them favorably.This assertion relates to statements made by Manufactur-ing Manager Don Rizzolo at the antiunion meetings con-ducted by Respondent on January 27, 1983. That day,fivemeetings were held among distinct groups of em-ployees.Rizzolo'sremarkswere from a preparedspeech.26 The last paragraph thereof stated as follows:Ihave tried to address some of the questions youhave raised with me or with other supervisors. Ihope that I have covered most of them. In theircontinuing visits I am sure that the UE will try toraise issuesand make statements about which youmay have questions. However, I can assure you thatyour supervisor and other members of managementstand ready to answer any questions and concernsthat you might have. I assure you that we'll do ourbest to answer these questions.As was Respondent's custom, on completion of thescheduled business, the meeting was opened to employ-ees.A dispute exists as to whether, as Respondent's wit-2s The General Counsel asserts that employees of the steel shop were"clearly the most active employees in the union campaign " There is noevidence to substantiate this allegation. As dischargee Singletary was asteel shop employee, union activity in that department was a prime focalpoint of the General Counsel's presentation This, however, does notpermit a finding as to relative strength of the Union in any particularsector of the plantIndeed, sinceunion cards were never circulated, theGeneral Counsel's assertion could only be made on a record in which theunion proclivity of each and every employee on active payroll status wasexaminedwith respect,to the identity of their department, their positionduring the relevant timeframe on the issue of union representation, andthe manner in which they manifested their views Apart from the burdenimposed on the proceeding by this type of exercise, the result to begleaned still would not necessarily provide a reliable indication for man-agement's view of union strength in particular departments.28 See G C. Exh 6(a)nesses postulate,Rizzolo accomplished this by askingsimply if employees had questions, or whether, as thoseoffered by the General Counsel contend, he inquired asto whether they had "problems." The issue need not beresolved.27The General Counsel's own witnesses confirm that,dating back almost to the opening of the plant, Respond-ent conducted monthly performance meetings at whichplant operationswere discussed.At their conclusion,managementinvited employee participation. No restric-tionswere ever imposed on the nature of the questionsor issues that could be raised. In consequence, among theissues generated were problems and complaints pertain-ing to terms and conditions of work.28Thus, the format of the January 27 meeting was inconsonance with historic plant practice in place wellprior to the advent of the Union. Moreover, encourage-ment of employees to express complaints is memorializedin the employee handbook as follows:If you have a complaint about anything related toyour work, speak up. Don't allow complaints to gounspoken and, therefore, unanswered. Long ago anOpen Door Policy was established at Westinghouseto give employees a chance to speak their mindsand voice their complaints.29'Thus, under the practice in the plant employees wouldnaturally hold an understanding that they were free toexpress grievances at the end of all meetings waged byeither the plant manager or the manufacturing manager.This would be the case whether their problems were so-licited expressly or they were simply asked if they hadquestions.Consistent with the observation by Respondent, "It iswell established that an employer who has had a pastpolicy and practice of soliciting employee grievancesmay continue such a policy and practice during a union'sorganizational campaign." See,e.g.,FlatbushMedicalCenter,270 NLRB 962, 963 (1984);Jim-Sandy Chevrolet,270 NLRB 1081 (1984). "[I]t is not the solicitation ofgrievances itself that is coercive and violative of Section8(a)(1), but the promise to correct grievances . . . that isunlawful; the solicitation of grievances merely raises an27 I would be inclined to resolve the credibility question in favor ofRespondent.Here again,the merits will turn on the precise languageused by Rizzolo during the various meetings The General Counsel's wit-nesses failed to reflect consistent recollection on their part as to just whatwas said Thus, former employees McCloud and Singletary attended thesame meeting According to Singletary, Rizzolo said "[t]hat he wanted tokeep the Union out, that if anybody had any problems, to bring them tomanagementand they would look into it " McCloud testified that Riz-zolo asked, "Well, like what problems, tell me what the problems are."In my opinion, the testimony concerning the standard practice at the con-clusion of company meetings and that afforded by Rizzolo and Andersonwould be more reliably indicative of what was said then that whichmight be gleaned from the independent recollection of the General Coun-sel'switnessesNote also in this connection the testimony of Shera Os-borne, a witness for the General Counsel who repeatedly testified thatRizzolo asked, "What is your problem?" until confronted with the possi-bility of hishaving stated,"Do you haveany questions" At that juncturewitness Osborne could not really be sure which phrase was used28 See testimony of former employee R D. McCloud and employeeMary Triplett, both witnesses for the General Counsel,29 See G C Exh 3, p. 44 WESTINGHOUSE ELECTRIC CORP.inference that the employer is making such a promise,which inference is rebuttable by the employer." SeeUarco, Inc.,216 NLRB 1, 2 (1974).To avoid the import of these principles, Respondent initsposthearing brief argues that at various meetings onJanuary 27, it "showed nothing more than a willingnessto listen and consider." See,e.g.,NLRB v. K & K Gour-met Meats,640 F.2d 460, 466--467 (3d Cir. 1981). Howev-er, it would not appear that this position is fairly main-tained. Shortly after the January 27 meetings Respondentnot only promised to redress or. correct certain employeegrievances, but actually implemented solutions, while ex-pressly linking such action to the effort to defeat union-ization.Thus, a second series of antiunion meetings washeld on February 15, 1983. At that time Rizzolo propa-gandized against the Union in the following terms:At the meeting we had a couple of weeks ago,we got a lot of good feedback. There was concernabout communications and does the open doorpolicy really work?I have had a chance to talk it over with all thesupervisors and I can assure you that they are ascommitted to making it work as you are.Bob Anderson and I have the full backing of[plantmanager]Vinod [Kapoor] to see that theopen door policy works. In fact, Vinod feels sostrongly about this issue that heplansto start hold-ing view point meetings, in addition to his regularmonthlymeetings.Thesemeetingswillenablegroups of you to have a chance to exchange ideaswith him. Further information will be communicat-ed to you soon.There were also individual department concerns,some of these have already [been] resolved-likethe issue of wirer-C in the enclosed control area.There was concern from the maintenance depart-ment on lack of help to do proper preventive main-tenance.We have posted an additional opening toresolve this.We have also purchased a portable exhaustsystem for the plastic machines. It's currently in-house and should be ready for use shortly.Our plant, like Coors, is union-free and we planto keep it that way. Today, we are the subject of anorganizing effort by the United Electrical WorkersUnion. They have only one objective-to try andconvince a majority of Fayetteville employees-bywhatevermeans they can-that you would bebetter off by having the UE represent you. I knowthat isn't true and I hope you do too.Thank you.Three ofthe changes in employment terms referred toby Rizzolo wereultimately placed into effect.30so In connection therewith the General Counsel alleges additional8(a)(1) violations based on: (1) the correction of noxious fumes throughinstallation of a "portable exhaust system," (2) the establishment of view-point meetings with the plant manager, and (3) restoration of downgrad-ed employees to the wirer-C classification in the enclosed control area149The question presented by the conduct of Westing-house in this respect is a novel one; i.e., whether theBoard should intervene to preclude extension of a histor-ic practice of inviting employees to air grievances, in cir-cumstances where during an organization campaign reso-lution,or promised resolution, of such complaints isseized upon to further the efforts to defeat the union. Itisone thing to say that historic maintenance of an open-door policy need not be aborted solely because a unioncampaign is in progress, yet quite another to concludethat past inquiries into employee problems render legiti-matean open-endedform of industrial bribery. Selectiveresolution of grievances during the campaign is perhapsan even more effective means of combating unionizationthan acts of discrimination, which may backfire and pro-vide a rallying point adding fuel to a union drive. On theother hand, the promise and grant of benefits offers aclear and unambiguous message that even more may beforthcoming upon defeat of the union. To condone underSection 8(a)(1) the solicitation of benefits under these cir-cumstances is to welcome the damage wrought upon em-ployee rights through the use of economic strength byemployers to remedy each and every issue giving viabili-ty to employee efforts to support a union. In my opinion,to grant employers such a license is to offend the balancethat must be maintained between the rights of employeesto engage in union activity and legitimate employer in-terests.For these reasons, it is found that Respondentviolated Section 8(a)(1) of the Act by soliciting griev-ances under conditions clearly manifesting to employeesthat their complaints would be resolved favorably.4.The grant of benefitsAs is indicated, at the February 15 antiunion meetingsDon Rizzolo announced changes that had been made toaccommodate problems raised by employees at the meet-ing of January 27. Those mentioned which are the sub-ject of 8(a)(1) allegations are discussed below.a.The portable exhaust systemFor some time theemissionof noxious fumes by plas-ticmolding machines had been a problem in the plant.According to the testimony of Rizzolo, for about a yearprior to the February meeting, the matter had been ex-amined by the plant's safety committee and a solutionwas under investigation. Prior to the January 27 meeting,as I understand Rizzolo's testimony, the sole proposal en-tailed cutting holes in the roof. This was considered un-acceptable because the locations of equipment in this ex-panding plant had not been finally determined.Consist-ent therewith, Rizzolo testified that at the January 27meeting when an employee inquired as to the exhaustfumes, he acknowledged the problem, while indicating"we are looking at it and trying to find out a solutionother than knocking holes in the ceiling." According tothe testimony of Anderson and Rizzolo apparently in the19 days between the January 27 and the February 15meeting industrial engineers recommended a portablemachine "that would suck up fumes through a charcoalfiltering device." If true, this testimony would establishthat (1) determination was made prior to the advent of 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union to resolve the specificproblem and (2)imple-mentationwas delayedsolely as an outgrowth of a se-quential chain of eventsdivorcedfrom unionactivitywhichoriginated during the period preceding union ac-tivity.It hasbeen held thatchanges implemented undersuch conditions may be reliedupon bymanagement le-gitimately in combating union organization."Consistentwith these holdings, the General Counseldoes not con-test the legal substantiality of the explanationafforded byRizzolo andAnderson.Insteadthe attackcenters upontheir credibility.32Neither Rizzolo nor Anderson im-pressed me as an impeccable witness. My suspicion, de-rived froma number of mysterious coincidences in Re-spondent'soverall testimonial presentation,ishardly al-layed by thecurrent assertion that, suddenly,after a yearof investigation, itwas discoveredwithin a 3-weekperiod that "obnoxiousfumes" could be abated in accept-able fashion.It is interestingto say theleast that the so-lution finallywas uncoveredshortly afterthe issue wasagainpopularized through employeecomplaint during anantiunionmeeting.Nevertheless,while the issue is notfree of doubt, on balance,I am inclined to accept Re-spondent's explanation.For withinthis day and age Ifind it difficult to believethat management would be der-elict in attacking and resolvingthis typeof environmen-talproblem. I therefore reject anyassumptionthat thetask of investigating possible solutions intensified or wasacceleratedon andafter January 27.It is deemed entirelypossible that the portablesystem was installed as soonafter discoveryas conditions permitted.Accordingly, asthis represented a step in an ongoing effortwhich com-menced priorto the organizationdrive,it is concludedthat installation of the newexhaust systemdid not vio-late Section 8(a)(1) ofthe Act. SeeArrow Elastic Corp.,supra.b.The viewpoint meetingsAt an antiunion meeting on January 27,employeeShera Osborne testified that employees indicated that"communication"was the biggest problem in the plant.Rizzolo, in his prepared statement delivered to employ-ees at similar meetings on February 15, confirmed thatthis problem had been raised, stating that on January 27"[t]here was concern about communications and does theOpen Door Policy really work?"In conjunction there-with, he added as part of the prepared address on Febru-ary 15 that:31 SeeArrow ElasticCorp,230 NLRB 110, 112 (1977),Mr. Fine, Inc,212 NLRB 399, 402 (1974)32The GeneralCounsel again seeks to invoke the adverse inferencerule Ir_this connection,it is argued that the failure of Respondent tosubmit documentation in the form of memoranda,bills of lading,or otherdocuments supporting acquisition of the portable equipment warrants thediscrediting of testimony as to the timing of this change There is nomerit in this positionAt the hearing,testimony of Rizzolo and Andersonwas not madethe subjectof serious challengeAccordingly,under ac-cepted evidentiarypractice,there was no need to corroborate this uncon-tradicted testimony through collateral documentation.See,e.g.,MarlonLewis,Inc, 270 NLRB 432 (1984)It is also noted,in this respect, thatthe subpoenaprocesswas available to the General Counsel to obtain andexamine any such documentationBob Anderson and I have the full backing of Vinod[Kapoor] to see that the open door policy works. Infact,Vinod feels so strongly about this issue that heplans to start holding viewpoint meetings,in addi-tion to his regular monthly meetings.These meet-ings will enable groups of you to have a chance toexchange ideas with him. Further information willbe communicated to you soon.Thereafter,inFebruary 1983, Respondent initiated theviewpoint meetings in which groups of six to eight em-ployees met directly with the plant manager.Andersondescribed the viewpoint meetings as "an open forum"held exclusively for the benefit of employees.Andersonwent on to describe the format of the meetings.He relat-ed that each was opened with a statement by Plant Man-agerKapoor that "the purpose is to exchange ideas."Employees were then permitted to discuss anything theywished.Respondent argues that the viewpoint meetings werean extension of monthly performance meetings and werenot intended to serve a new function.Rather, as the ar-gument goes,their purpose was to enable employees toexpress themselves in a smaller group setting,an oppor-tunitywhich was lost when the monthly productionmeetings grew too large. I am unpersuaded.Simply put,the viewpoint meetings are not an evolutionary out-growth of the monthly performance meetings or thequality circles.In terms of format, objective,and theidentityof the employees who attend regularly, theviewpoint meetings are totally distinct from anythingpreviously experienced by the Fayetteville work force.At the same time, monthly production meetings are dif-ferent in format and purpose. Employee participation inthe latter was not in any way altered after implementa-tion of the viewpoint meetings.The truth of the matter isthat the viewpointmeetings were a supplemental, new,and distinctmechanism for improving communicationwithin the plant.33Respondent also argues that a determination had beenmade well prior to the advent of the union campaign toestablish the viewpoint meetings.ThusAnderson, Riz-zolo, and Kapoor testified that the concept of Kapoormeeting with small groups of employees had been dis-cussed since Anderson'sassignment to Fayettevillle in1981.According to Rizzolo the idea was deferred be-cause "we were up to our ears in starting quality circles,so it[viewpoint meetings]kind of died for a while."34Anderson related that in 1981 when he allegedly ap-proached Kapoor with the idea of conducting smallermeetings among employees Kapoor indicated that be-cause of plant expansion scheduled for 1982 and the factthatKapoor would be traveling a lot, he would not beable to handle the meetings.Kapoor confirmed that itwas in the summerof 1981 that Andersonfirstmentionedthe possibility of holding the viewpoint meetings. Ac-33 The testimony of Anderson that viewpoint meetings began in 1980was plainly inaccurate, misleading,and so blatantly false as to be disturb-ing34There is no indication on the face of the record that Kapoor hadany significant role in the implementation of the quality circles. WESTINGHOUSE ELECTRIC CORP.cording to Kapoor he liked the idea, informing Ander-son, "Hey, that's a good idea, Bob, you know, keep thatinmind because one of these days we have to get to it."(Tr. 1113.) He added that the impending expansion of theplant, the interest in establishing the quality circle meet-ings,and his traveling responsibilities resulted in theviewpoint meetings being shoved aside.There is a critical flaw in the explanation of Kapoor,Rizzolo, and Anderson. Neither their testimony norother evidence suggests that the various considerationscausing deferral of the viewpoint meetings had disap-peared as of February 1983. Thus, Respondent hasmerely shown that a determination, inchoate in nature,had been made several years earlier, but has offered noexplanation for having timed this improvement duringthe union campaign.Under settled authority, the burden is on the employerto show that a benefit announced or conferred during anorganization campaign was not timed to influence em-ployeeswith respect to the issue of representation. Asstated by at least one circuit court of appeals: "Predeter-mination alone is not determinative, the timing of the an-nouncement must also be considered."NLRB v. ArrowElasticCorp., 573F.2d 702 (1st Cir. 1978). Indeed, thatcourt also stated inNLRB v. Pandel-Bradford, Inc.,520F.2d 275, 280-281 (1st Cir. 1975):Justifying the timing is different from merely justi-fying the benefits generally.Wage increases and as-sociated benefits may well be warranted for businessreasons; still the Board is under no duty to permitthem to be husbanded right before an election andsprung on the employees in a manner calculated toinfluence the employees' choice.In a similar vein, the Fifth Circuit Court of Appeals inNLRB v. WRKG-TV,470 F.2d 1302, 1308 (1973), ad-dressed this very issue as follows:We cannot ignore decisional acceleration in em-ployee benefits preceded by months of lethargy.Lightening struck only after the union's rod washoisted.With these considerations in mind, it is noted that insofaras this record is concerned, all that is shown is that Re-spondent had considered the possibility of meetings be-tween the plant manager and small groups of employeesprior to the advent of the union organization, but thatany decision to implement that concept had been de-ferred indefinitely. In February 1983, employees werefirst informed that the viewpoint meetings could be im-plemented in the context of antiunion propaganda. Therewas no showing that as of that time the conditions whichcaused Respondent to defer any 1981 or 1982 plan to es-tablish the viewpoint meetings had dissipated. On theface of the record, other than the incipient union cam-paign, Respondent's opposition to it, and the fact that atthe January 27 antiunion meeting "communications"emerged as one of the possible reasons for employeeunrest, no explanation for the timing of this new benefitis available. Indeed, the remarks by Rizzolo on February15 implicitly conveyed to employees that the open-door151policy offered a sound alternative to union i epresenta-tion. In these circumstances, it is concluded that Re-spondent violated Section 8(a)(1) of the Act by establish-ing in February 1983 the viewpoint meetings as a step' inthe effort to discourage union activity.c.The upgrading in the enclosed control departmentIn this respect, the complaint alleges that after January27, 1983, Respondent violated Section 8(a)(1) by making"beneficial changes in a job upgrading plan." It appearsthat prior thereto and in the fall of 1982, Respondent de-termined that skill demands in the enclosed control de-partment warranted reclassification of wirers to a highercode, namely, Code 5. Employees were aware of the im-pending reclassification at the time of the January 27 an-tiunion meeting. There is no claim on behalf of the Gen-eralCounsel that the decision to upgrade these jobs wasin any way influenced by union activity'. Instead, the al-leged unfair labor practice is founded upon manage-ment's decision as to which employees would be upgrad-ed.Prior to announcement of that determination, TonyWitkus, the supervisor in the enclosed control section,was of the opinion that the incumbents in his departmentshould be upgraded. From my interpretation, a rumordeveloped to the effect that employees at the Code 4level already assigned to enclosed control would be thebeneficiaries. 35 At the time, other employees in the wirerclassification, but serving in other departments, had beendowngraded from Code 5 to Code 4 positions. These in-dividuals would be bypassed under Witkus' proposal.At one of the antiunion meetings on January 27, em-ployee Joyce Bennett raised the issue. Bennett, who wasthen employed as a wirer C in a different department,was among those previously bumped from a Code 5 to aCode 4 position. At the meeting, Bennett objected to therumored reclassification, expressing her belief that sheand other downgraded employees held a preference overthe incumbents in enclosed control. At a subsequentmeeting a couple of weeks later, it was announced thatthe incumbents in the enclosed control departmentwould not receive the grade 5 positions, that they wouldhave to compete for jobs elsewhere, and that downgrad-ed personnel, situated similarly to Bennett, would getfirst crack at the new Code 5 jobs. This announcementwas the focal point of the instant allegation.Byway of defense, Bob Anderson testified that Witkuscampaigned hard to promote the incumbents in his de-partment. Anderson claimed that he overruled Witkus ongrounds that the new positions were to be filled in ac-cordance with the procedure specified in the employeehandbook. Pursuant to the handbook an upgrading pref-erence is accorded "qualified employees on the active3s Kathy Bullock, who at the time was serving on a temporaryassign-ment to enclosed control, testified that Witkus, about 3 days prior to theJanuary 27 meeting, informed her, "You are now permanentin enclosedcontrols, and the other peopleare goingto be upgraded to Code 5s "Notwithstanding her testimony,Iam unwillingto infer, without othercorroboration, thatWitkus, at the time, had received higher manage-ment's endorsement and that his statement to Bullock was anything morethan his opinion of what would or should occur. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDrollwho previously worked on a job at standard ratewithin a previous 12-month period . . . providing theemployee was reassigned from the now opened job in adecrease-in-work-force procedure."36This appears tolend credible support to Respondent's contention that thevacancies in the upgraded jobs were filled in a mannerconsistentwith principles embodied in its establishedpublished practice and, hence, contrary to the allegationin the complaint the evidence does not substantiate thatRespondent made "[b]eneficial changes in a job upgrad-ing plan." The 8(a)(1) allegation in this respect shall bedismissed.C. The Alleged DiscriminationOn Friday, February 4, 1983, the alleged discrimina-tee,Oral Singletary, was informed by Personnel Supervi-sor Charles Willis that he was "indefinitely suspended,"pending investigation of allegations that he had violatedRespondent's published rule of conduct to the effect thatemployees are subject to discharge if they "engage in im-moral conduct or indecent acts."37 On Tuesday, Febru-ary 8, Singletary was informed of his discharge, on thatvery ground. His pleas for mercy drew no reversal ofmanagement's decision.The General Counsel challenges the assigned reasonfor the termination as pretext, claiming that union activi-tywas the basis for the action against Singletary. Anumber of factors would tend to support this view.Indeed, it is without reservation that I conclude, on thefacts outlined below, that the General Counsel, in ac-cordance withWright Line,38as approved by the Su-preme Court inNLRB Y. TransportationManagementCorp.,462 U.S. 393 (1983), has met his initial burden byestablishing that protected conduct was "a" motivatingfactor in the Employer's disciplinary act.In so finding, it is noted that Singletary, prior to hisdischarge, had been evaluated as a good employee. Hissupervisor as of February 7, Glenn Shanor, not only op-posed the termination, but confirmed to higher officialsthat Singletary was regarded by his peers as popular anda good worker. Earlier, on August 26, 1982, SupervisorPhil Jackson had completed a performance review onSingletary, assigning him next to the highest availablerating.The most impressive score earned by Singletaryin that rating was his ability in "getting along withothers."On that document Singletary was also ratedhighly for his "sense of humor," his ability to relate to agroup, and his acceptance by others.39Prior to the Singletary case, misconduct had rarelybeen a cause for discharge at the Fayetteville plant. Per-sonnel Director Bob Anderson, who commenced his as-signment at that location on August 17, 1981, could notrecall a single instance in which an employee had been30 G.C. Exh 3, p. 2137 See Rule 5 in the employee handbook, G C Exh 3, p. 49. In addi-tion to this restriction, a policy statement dated September 28, 1981, con-cerning "sexual harassment" had been posted and was apparently main-tained on company bulletin boards during times material to this proceed-ing.That document is in evidence as G C. Exh 2. It was frequently re-ferred to by management in the course of the Singletary investigation.33Wright Line,251 NLRB 1083 (1980)39 See G C Exh. 7terminated for reasons other than tardiness or poor at-tendance. Plant Manager Kapoor, who testified that hewas responsible for making the final determination on alldischargedecisions,confirmed thatmisconduct dis-charges were a "highly unusual event." Since the incep-tion of operations, he could recall that there was only asingle discharge for misconduct (poor work perform-ance).At the time of the discharge, the organization cam-paign had been underway for about 3 months. It hadbeen limited, however, to leafletting the plant on a singleoccasion, to home visitations, and to a single union meet-ing held on January 20. An in-plant employee organizingcommittee had not been designated, nor were authoriza-tion cards or other designations of employee supportsought on behalf of the Union.Respondent's opposition to the Union at the Fayette-ville plant was undeniable. Testimony adduced from itswitnesses indicates a measured reaction to the campaignon the part of management from its earliest moments.Thus, Spence Duin, Respondent's operations manager forthe control division, who was based in Asheville, NorthCarolina, and whose multiplant authority includes theFayetteville site, testified that he was informed of unionactivity "probably slightly prior to the first handout" andthatKapoor kept him posted on the status of union ac-tivity at the plant. Anderson testified that Plant ManagerKapoor informed the managerial staff early in the cam-paign,with a reminder in January that the plant had a"nonunion philosophy."Most critical, however, is thestatement by Assistant Personnel Manager Willis, a prin-cipal operator in the effort to develop a case against Sin-gletary, that Respondent would "turn the screws on [the]butts" of those who attended the union meeting and ap-peared to be prounion.Prior to his discharge, Singletary was a prounion em-ployee who had been the subject of home visitations bynonemployee organizers.Within 2 weeks prior to his dif-ficulties of February 2, he attended the union meeting ofJanuary 20. Singletary also engaged in discussions withcoworkers in which he spoke positively of the beneficialaspects of unionization.40 Clear, credible evidence thatmanagement knew of these activities is scant. On theother hand, an inference to that effect is supported by anumber of factors. Anderson, Rizzolo, and Kapoor ad-mitted that during the period immediately preceding thedischarge, management was closely monitoring informa-tion made available by employees concerning the organi-zation drive. The disclosures included identification ofemployees who were visited at home by union organiz-40 I was left with an adverse impression of the General Counsel's testi-mony that these conversations were held in the presence of managementrepresentativesThe testimony as to the frequency of these conversationsby witnesses McCloud, Singletary, Sewell, and Hall was considered mis-leading andexaggerated. I am also willing to give the benefit of thedoubt to Respondent and credit the denials of Supervisor Myers, Sykes,and Murrah that Singletary ever mentioned the Union in their presence.However, I am not inclined to do so in the case of Shanor. Beyond that,no relianceisplaced on evidence adduced by the General Counsel con-cerning statementsmade by Singletary at companymeetingsThese refer-ences,which are subject to credibility disputes, are regarded as too am-biguous to contribute to any soundly premised inference of knowledge. WESTINGHOUSE ELECTRIC CORPers,41 as well as those who attended the January 20meeting.42 Anderson conceded that, in January, a super-visory training program to combat the organization wasopened. In the course thereof, supervisors were informedthat Anderson would be interested in hearing reports onhow employees stood on the Union or any other knowl-edge gained by the supervisors concerning the Union.Although Personnel Manager Anderson and other super-visors insisted that information obtained was limited tothat voluntarily submitted,convincing evidence estab-lishes that at least one high-levelmanager was involvedin stimulating employees to report on union activity ofcoworkers.Thus, it has been found that Anderson's im-mediate subordinate,CharlesWillis,violatedSection8(a)(1) by requesting employees on several occasions toreport back to him what they discovered about theUnion.Beyond that Willis and other supervisors, includ-ing Manufacturing Manager Rizzolo himself,used unlaw-fulmeans to exact union-related information from subor-dinates. Perhaps the single most effective effort to stimu-late this process took place shortly prior to the dischargeof Singletary on January 27, when Rizzolo opened an-tiunion meetings by informing employees as follows:We are well aware of last Thursday's union meetingand the home visits because you told us about them.You'vebeen open with us and we want to be openwith yoU.43These remarks by the second in command at the Fay-etteville plant would naturally,be taken as an open invi-tation that employeesjoin management in a campaign ofespionage against coworkers.Itwas a tactic likely to en-hance the flow of information to management,and hisaction,togetherwith that of other representatives ofmanagement,heightened to realistic levels, and I inferfrom the total circumstances that the prounion sentimentof Singletary was passed along to and considered at thehighest management levels during deliberations as to thediscipline to be meted out in his case. See,e.g.,MarathonLeTourneauCo. v.NLRB,699 F.2d 248, `253 (5thOr.1983).On the above factors, it is concluded that the onus istransferred to Respondent to establish underWright Line,supra, that Singletary would have been discharged evenhad he not engaged in activity protected by the Act. Inaccordance therewith,theGeneral Counsel will prevailshould Respondent's assigned reason fail for lack of sup-port incredibleproof.SeeInlandSteel Co.,257 NLRB65 (1981),enfd. mem. 681 F.2d 819(7th Cir. 1982).At the outset,the defense is aided by my view that theinitial complaints of sexual misconduct had nothing to do91 The records of union organizer Terri Koth, which were confirmedby her testimony to be "past recollection recorded," reveal that she vis-ited Ii employees between October 7, 1982, and January 1, 1983 Single-tary was among that group, having been visited on November 30, 1982,and again on January 6, 198342 Anderson admitted to receiving reports as to the identity of employ-eeswho attended. He denied giving names to Kapoor On the otherhand, in an inconsistency which arouses considerable suspicion, Kapoortestified thatAnderson "rattled off' some names of employees who at-tended the January 20 unionmeeting43 See G.C. Exh 6(a)153with the unionissue.Thus, charges of sexual harassmentwere brought to the attention of Respondent by fivefemale employees. They first emerged on February 2,when a relatively new employee, Wilma Dorman, wasdiscovered by coworker Jeanette Dudley in a visibly dis-,turbed state. Dorman attributed her distraught conditionto a claim that Singletary had made off-color remarks toher in the parking lot. She expressed rear and requestedthatDudley accompany her to her car at the close ofwork that day. When Dudley suggested that Dormanreport the matter to her supervisor, Dorman expressedreluctance as she was a new employee, had children tosupport, and could not risk losing her job. Dudley,having had her own experiences with Singletary, andknowing that employees Carolyn Dallas and Renate Har-disonhad hadsimilarconfrontations,discussed thematter with them. After receiving their verbal support,Dudley reported Singletary to John Buckenheimer, hersupervisor.An investigation ensuedwith JosaphineMcCoy joining the other four in the allegations againstSingletary.The report that each made to management,through Buckenheimer,Willis, and Anderson beginningon February 2, is highlighted as follows.1.Wilma Dormanreported that Singletary was makingsuggestive comments and gestures that made her feel un-comfortable. She elaborated that as she walked by himhe would go "Um, um, um," while adding a "slurpingnoise" with his mouth that she took as a "sexual noise."During these incidents other men, standing with Single-tary, laughed causing her considerable embarrassment.She also reported that on the parking lot Singletarystopped his car, stating that he was going to bring hiscamera and take a picture of her, a remark that fright-ened Dorman. Finally she testified that she was fearful ofhaving lunch in the cafeteria, and has declined to do sobecause Singletary approached her in the cafeteria stat-ing that he could not understand why such an attractivewoman was eating alone.2.Jeanette Dudleyperformed duties which carried herthroughout the plant. She reported that "every time I gothrough the steel shop . . . [Singletary will] call me, andif I look that way he'll tell me he's got something forme, and he puts his hands on his privates." She furtherrelated that,beginning in October 1982,Singletary wouldrepeat this act whenever he saw her, some three to fourtimes weekly. She stated: "[T]he more people around thebetter he liked it."44 She referred to a further incidentwhen Singletary attempted to wedge her between a 2-foot space between the coffee machine and the men'sroom, backing off only after she threatened to pour hotcoffee on him. She related that these incidents continuedfor severalmonths but that she did not do anythingabout them because she felt she could handle him herself.She also referred to an incident when Singletary told herthat he had been watching her, and that she had left herlights on at home before leaving for work. Dudley, whoclaimed that she was "real upset" in consequence of thisincident, admitted that it occurred "about a week or two44 Dudley testified that the only persons she could identify as possiblewitnesses to these excesses were Al Durdin, Willie Fields, and DonMiller 154DECISIONSOF NATIONAL LABOR RELATIONS BOARDat the most" before February 2. Dudley added that whenshe would go into the parking lot to go home, if Single-tary was there he would make remarks such as "Are youtaking me home with you? What are you fixing me forsupper?"4s3.Renate Hardisonheld job duties which required hertomake deliveries throughout the plant. She claimed tohave reported to management on February 2 that whenshe went to the steel shop in connection with her workduties, Singletary frequently would stop her and tell herto meet him at a local motel(the X Motel)adding "thathe would have something for me nobody else had, andthat he would give me something no other man had evergiven me before." According to Hardison, Smgletary'sreferences to the X Motel dated back to early 1982. Inresponse,she would normally tell Singletary to go tohell and to leave her alone. She claimed that this did nogood.On another occasion Singletary said: "Do youknow what I do to women like you? I take them to [theX Motel] and when they come out of there they'll be sat-isfied;they don't have any more complaints."In consequence of these encounters,Hardison reportedthat she was reluctant to go to the steel shop.She wenton to describe an incident at the coffee machine whereshe and Carolyn Dallas had obtained a cup of coffee andwhile she was turning away Singletary called her,raisinga small powdered sugar doughnut and stating,"This iswhat you are." According to Hardison she said, "Single-tary, kiss my ass," to which he responded, "You can'tsay this to me because I'm black." When Singletary indi-cated he would tell Hardison's husband,she responded,"Please do, because if you do you will be one whuppedass nigger tomorrow because you'llbe coming in herewith two black eyes." She described Singletary as enjoy-ing an audience and that his buddies (Willie Fields, DonMiller, and Al Durden) would be standing around think-ing Singletary was "very comical and funny." She re-garded his antics and remarks as degrading.484.JosaphineMcCoywas classified as a receiver in thestoreroom. Before considering her contribution to the al-legationsof February 2, it is noted that she supportedRespondent's contention that Singletary had previously41 It was the sense of Dudley's testimony that it was not until Febru-ary 2,after her confrontation with Dorman, that she mentioned any ofthese incidents to a representative of management.When she conferredwith Willis,he did not inquire why she delayed so long in reporting thematter,nor did he ask whether she had participated voluntarily in anyjoking of a sexual nature with Singletary.Though Dudley met on differ-ent occasions with Buckenheimer,Willis,and Anderson, not once wasshe asked during this investigation whether she had provoked SingletaryShe also was not asked whether she participated in sexual joking withother employees, or engaged in conversations with sexual overtones4sHardison acknowledged a long personal friendship with AssistantPersonnel Manager Willis She testified that she regularly had lunch withWillis, and that before work she often stopped by his office and hadcoffeewith him They would also go out to breakfast on occasion.Though she described her problems with Singletary as dating back to hisinitial hire,she never mentioned the matter to Willis.According to Har-dison,during the investigation neither Buckenheimer,Willis, nor Ander-son inquired as to whether Hardison had provoked Singletary She didrelate that she was asked for witnesses and identified Willie Fields, DonMiller, and Al Durden to Buckenheimer,Willis,and Anderson She testi-fied that she was never present when an employee in the plant told asexual joke,nor did she observe circulation of copies of cartoons withsexual overtones within the plantbeen warned for a sexual indiscretion. Thus, she testifiedthat, inDecember 1982, she reported to Willis thatWillie Fields stopped her and inquired as to whether itwas true thatMcCoy "likedwomen and didn't likemen." She also told Willis that later that same day shewas in the work area when Singletary stopped hersaying, "Hey, girl, I heard something about you is ittrue?" later adding: "I heard you were a lesbian; that youliked women and didn't like me." McCoy complained toWillis, expressing that she was owed an apology. Laterthat same day Fields apologized, indicating to McCoythat he had been joking. Singletary also apologized, ex-pressing that he too was sorry and that he did not knowthatMcCoy would go "to the man."47 McCoy testifiedthat she later confirmed to Willis that Singletary andFields had apologized.McCoy testified that, a few days later, Singletary men-tioned something to her about going to the X Motel butthen indicated, "I better not say anything to you becauseyou'll go to theman on me."McCoy apparently failed toreport this incident.McCoy's next conversation with supervision concern-ing Singletary was on February 2 when she was calledto the office of Buckenheimer. She indicated to him that,on a numberof occasions, Singletary had requested thatshe go to the X Motel with him. She indicated that shealways refused, telling him on one occasion that she wasnot interested and would go nowhere with him. Con-cerning another incident, she reported that Singletaryasked her to accompany him on his motorcycle to attenda wedding in Durham. When she suggested that he takehiswife, Singletary allegedly responded, "No, I'm nottaking her. I've got plenty of women . . - . [i]t's good tohave more than one . . you get tired of the same oldthing all the time . . . it's good to have a spare." McCoydescribed another incident, placed in January 1983, inthe storeroom. On that occasion, Singletary, while ges-turing with his tongue, stated, "I can do things for youthat nobody else can do, and if I had you you'd let allthe othermen go.You'd never wantanotherman."McCoy responded by indicating, "Singletary, you'resick."Singletary allegedly argued back that he knewwhat he wanted and what he was doing.4847Respondent contends that,in consequence of this incident, Single-tary had received a prior warning concerning the very conduct forwhich he was discharged.In this respect,Willis testified that both Single-tary and Fields admitted to calling McCoy a "lesbian,"and that he toldboth that"according to the policy we have . . in terms of sexual har-rassmentyou guys are on thin ice, and behavior of this kind in the futurecould lead to further disciplinary action " Fields, an incumbent employeeat the time of the hearing, and Singletary both denied any such warning.Their mutually corroborative testimony is credited over that of Willis,who was regarded as a thoroughly unreliable witness I find that the dis-charge was not preceded by any warning or counseling.48McCoy testified that when she was interviewed by Buckenheimer,Willis, and Anderson, she was not asked to identify witnesses Althoughshe did acknowledge that Anderson and Willis inquired whether she hadencouraged Singletary in any way,she was not asked if she had partici-pated in conversations having sexual overtones either with Singletary orother employees in theplantAs forher personal experience, she deniedever having herself engaged in such conversations or to overhearingothers in the plant engaging in such conversations WESTINGHOUSE ELECTRIC CORP.5.Carolyn Dallaswas employed as a material handler.Her duties carried her to every corner of the plant. Shetestified that in her February 2 interviews with manage-ment concerning Singletary she reported that the latter"constantly" asked her to accompany him to the XMotel.He indicated that if she ever went to bed withhim that she "would never want a white man again; thatwhen it came to sex that I would beg him for it." Dallasindicated that in response she would tell Singletary to goto hell and to leave her alone. She claimed that theseconfrontationswere constant, that she repeatedly toldSingletary to Stay away from her, and that she was afraidto go to the steel shop because of her concern as to whatSingletary would say.49ous representations made by the five female employeesconcerning Singletary, it is noted that Dudley, Hardison,McCoy, and Dallas impressed me as strongly biasedagainst Singletary and their reports were viewed as exag-gerated, but not completely lacking in foundation.50 Fa-voring Respondent was my strong impression that theirdecision to protest this behavior was triggered solely bythe Dorman incident of February 2 and that it bore norelationship to union or any other form of protected ac-tivity.Moreover, the reports to management reflectedabusive conduct on the part of an employee which criedout for discipline. The question presented on this record,however, is not simply the justification for discipline butwhether Respondent acted upon antiunion considerationsin going beyond lesser forms of corrective action, anddischarging and declining to reinstate Singletary in theface of his obvious remorse and pleas for his job.The effort by Respondent to meet its burden underWrightLine,surpa,and to establish that Singletarywould have been terminated even if he had not engagedin protected activity is complicated by important break-downs in the defense. First, witnesses Willis, Anderson,Rizzolo, and Kapoor, despite their responsible positionsand ranking in the plant, left me with deep concern fortheir capacity to render honest accounts of what actuallytranspired. Beyond that, Respondent's own evidence dis-closes a discharge founded upon a highly partisan inves-tigation,conducted with little balance, and replete withelements of preconception commonly found in pretextcases.What transpired during the course of that investi-gation is outlined below.The investigation opened when Dudley discussed thematter with Buckenheimer, who later spoke to RenateHardison, Josaphine McCoy, and Carolyn Dallas. Buck-enheimer then reported what had taken place to Assist-ant Personnel Manager Willis. Later, Buckenheimer re-ported the incident to Anderson by telephone.49 According to Dallas, during the investigation, she was asked wethershe had provoked Singletary She was asked if there werewitnesses andnamed Willie Fields, Al Durden, and two or three other steel shop em-ployees she could not identify Dallas admitted to overhearing nonsuper-visory employees in the plant engage in "sexual joking."50While I considered Dorman to be essentially trustworthy, reserva-tionswere held as to the others The number of offensive incidents prob-ablywas fewer than they attest I am certain that Dudley, Hardison,McCoy, and Dallas downplayed their own involvement in an awarenessof sexual byplay in the plant. On the face of their own accounts, the pos-sibility of condonation looms heavily155Willis, thatsame evening,spoke toDallas.,McCoy,andWilma Dorman. All elaborated on the allegationsagainstSingletary. The next day, February 3, Willis metindividuallywithall five complainants.On February 3, Willis also met with Bob Anderson,reporting what he had learned from the five women. An-derson decided to conduct what he termed "an inde-pendent investigation" of his own.On February 4, Anderson interviewed all five of thecomplainants in his office individually. They confirmedwhat had been reported to him by Willis the nightbefore. According to Anderson he perceived fear, fright,and intimidation among the complainingemployees.Thereafter,Anderson sought guidance from Westing-house's corporate EEO and labor law departments.Also on February 4, Anderson and Willis met withShanor, Singletary'ssupervisor.Shanor was informedthat Singletary would be temporarily suspended pendinga decision on what action to take against him.'The alle-gations against Singletary were outlined to Shanor, whoresponded as if shocked and in disbelief. According toWillis, Shanor, with reference to the charges, comment-ed that "that doesn't sound like Oral to me." He recom-mended against the discharge of Singletary,feeling thelatterwas entitled to "a second chance."He indicatedthat a letter of apology to the women should suffice. Healso felt that "because of the union activity in the area atthe time that it would cause a lot of repercussions in thesteel shop if they took that course of action [discharge]."Williswas then instructed by Anderson to meet withSingletary and to give him an opportunity to respond, as-suring that Singletary be afforded "due process." Williswas instructed to do nothing if Singletary shed any newlight on the situation, but to carry through with the sus-pension if Singletary were to "admit a portion"or fail torefute the charges.At 3 p.m. on Friday, February 4, Shanor and Willismet with Singletary. He was shown the handbook sec-tion dealing with misconduct involving sexual offensesand the allegations against him were reviewed. Accord-ing to Willis, because in that meeting Singletary admittedto having asked a female employee to accompany him toamotel,51 and because he lied concerning the priorwarning in December 1982, Willis placed Singletary onindefinite suspension.s2Later,Willis reported to Anderson that he had sus-pended Singletary. In turn, Anderson afforded an updateto Plant Manager Kapoor, advising of the suspension, aswell as the fact that Shanor had stated that "Oral is avery popularperson, apretty good employee . . . if youfirehim you're going to have some morale problems."Kapoor suggested that he, Anderson, and Rizzolo meetto discuss all the facts.Shanor was not included.Early on February 7, Shanor met with steel depart-ment employees.He opened by reading,Respondent'ssexual harrassment policy, and then stated that he feltSingletary had done nothing wrong, that he "`would51 The female employee was not one of the five complainants52 It has been concluded that no warning,direct of indirect,was ren-dered by Willis in consequence of the December incident 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDstand behind him all the way to the top," and that hewas not fired yet, but he was temporarily suspended."s 3On Monday, February 7, the allegations were outlinedtoKapoor at a meeting attended by Rizzolo,Anderson,Willis, and Buckenheimer.b4 After the facts were out-lined,Kapoor canvassed each of those in attendance, andall suggested discharge. Kapoor accepted the recommen-dation.Parenthetically, it is noted at this juncture that "in thelateafternoon" onMonday, February 7, SupervisorShanor was informed that he would no longer be em-ployed at the Fayetteville plant. Without prior notice, hewas given an airline ticket to Asheville, North Carolina,and told to report to Spence Duin on Tuesday, February8. It was acknowledged by Rizzolo that Shanor had achoice of either accepting this offer or terminating his,employment of some 21 years with Westinghouse. Thescenario described by Shanor was as follows: "I wasgiven a plane ticket to go to Asheville and report toSpence Duin . . . I wasn't even allowed to go back tomy desk and clean out my personal effects."55 The harshtreatment accorded Shanor, just before the discharge ofSingletary,presents another of several interesting coinci-dences. Kapoor, Rizzolo, and Duin all attested to the im-portance of the work performed by the steel department,and that serious problems with output had been encoun-tered there. Nonetheless, Shanor was eliminated withoutany replacement having been groomed for his position.Apparently at the eleventh hour, he was replaced byJakeMatthews, a rank-and-filemaintenanceemployeewho had no prior experience as a supervisor at theplant. 56 Indeed, Spence Dum conceded that the positionoffered to Shanor in Asheville was a conditional onestating: "[A]t that point in time, our situation was suchthat I did not have available in my approved resources aposition for Glenn."53The aboveisbasedon the credited testimony of Clyde HallShanor,who impressed me as basically honest but in a state of ambiva-lence while on the stand, denied discussing his position that the dischargewas wrong with "any employee " This denial enforces the credibility ofHall, for it squares fully with the position Shanor advanced on February4 to management How would Hall have been aware of it had it not beenbroached by Shanor at the February 7 meeting in the steel shop?54 Shanor was not among the participants Kapoor testified that it wason Monday, February 7, that Anderson reported that Shanor had recom-mended against the discharge of Singletary because of his popularity andthe potential for an ensuing morale problemsa Anderson,who with Rizzolo attended the meeting,disagreed withShanor that there was any animosity in denial of the opportunity for thelatter to remove his effects from his department According to Anderson,Rizzolo, in order to avoid embarrassment for Shanor, suggested thatShanor "just go homedon't worry about your stuff, I'll gather it upfor you and send it to your house " Anderson was a thoroughly incredi-blewitnesswho seemed comfortable in affording whatever testimonymight be necessary to the defense,even though contrived Shanor iscredited I see no reason Shanor would either have misinterpreted or fab-ricated his accounting of the terminal meetingse I have no intention of belaboring the proffered explanation for theShanor transfer I have no doubt that Shanor did not get along withKapoor However,I disbelieved strongly the testimony of Dum, Rizzolo,Kapoor, and Anderson that the timing of the sudden, precipitate, andshoddy treatment accorded Shanor was attributable to ongoing produc-tion problems in his department rather than his opposition to the elimina-tion-of Singletary.Duin's testimony that, just in the prior week,circum-stances developed warranting the transfer was vague and left too muchto coincidence.On February 8, Willis, in the presence of Rizzolo, in-formed Singletary that an investigation had been con-ducted and based thereon he would be discharged. Sin-gletary entered a plea for his job and requested an appealto Plant Manager Kapoor.On February 10, Plant Manager Kapoor met with Sin-gletary,who again registered a strong plea for mercy.Kapoor indicated that he would give the matter somethought. The next day, February 11, Kapoor again metwith Singletary, this time informing that the dischargewould stand.Contributing to the doubt that the treatment accordedSingletary was derived from a genuine attempt to main-tain plant discipline are the following.(1) Certain of the complaining employees testified thatthey were not asked by supervision as to whether therehad been provocation57 or the reasons for their deferredcomplaints.These mitigating possibilitieswere plainlysuggested by the accounts of Dallas, Hardison, andMcCoy. Willis admitted that during the period precedingthe discharge of Singletary he ate lunch "regularly" withthem.58 Willis knew that the charges leveled against Sin-gletary by Dallas, Hardison, and McCoy took place in atimeframe dating back several months, and included alle-gations that Singletary's behavior precluded them fromcomfortably performing the duties of their jobs. Yet, heapparently knew nothing of the misconduct until Febru-ary 2. Willis would certainly join the impression that allthreewere aggressive women who could take care ofthemselves and "dish it out" as well as"take it."Willisignored the possibility of exaggeration, provocation, andcondonation suggested by a number of facts, most nota-bly, that, over a period of months, his friends had ne-glected to mention to him a repeated level of abuse thatfew self-respecting ladies would endure.(2)Willis,who claimed to have waged an "in depthinvestigation,"59 continued to show disinterest in mitigat-ing factors by failing to seek out witnesses who werenamed by the complainants. The complainants were notasked whether they had engaged in conversations of asexualnature with other employees in the plant. No at-tempt was made to develop evidence as to the existenceor degree of sexual horseplay in the plant. The unfairnessof the limited nature of this examination was underscoredby the fact that Willis in interviewing Singletary refusedto identify the accusers, a fact known to all participantsin the discharge decision.60This observation is made57During the hearing,a sequestration order was in effect,and counselwere warned that it covered direct and indirect disclosure of testimonyOn October 20, 1983,Dudley and Hardison appeared as witnesses Bothtestifiedwithout hesitation that, during the investigation, they were notasked whether they had provoked Singletary. McCoy and Dallas testifiedthe next day Both related that they were asked if there had been provo-cationThe coincidental timing of this shift in sworn testimony concern-ing a highly significant aspect of the investigation was curious to say theleast. I did not believe that any of the complainants were examined as toprovocation during the investigation.58Dudely was not part of this group However, she had a close friend-ship with Fred Klein,a management representative None of her encoun-terswith Singletary were ever mentioned to KleinWhile this in no wayreflects on the quality of the investigation,it suggests that Singletary'sconduct toward Dudley may not have been as aggravated as she implied.19 See R Exh 9, p 210 See R. Exh. 9 WESTINGHOUSE ELECTRIC CORPwith clear appreciation for the need for confidentiality insuch an investigation. But I cannot believe that Willisand Anderson in tailoring the scope of the investigationwere unaware of the burden placed on Singletary byconfidentiality and the difficulty that he would haveunder the circumstances of establishing his innocence.Thus, without knowledge as to the identity of his accus-ers, his ability to present possible explanations would beimpeded. He could not establish that the complainantsheld a personalbias againsthim. He could not argue thatsurrounding circumstances objectively demonstrated thatthe incident could not have occurred. He was denied anopportunity to understand the context of the accusationsunder conditions that would permit amplification of a de-fense through other witnesses. Singletary was knowinglyplaced against a stone wall, and afforded no genuine op-portunity, as Anderson put it, to throw some new lighton the issue.(3) Personnel Manager Anderson orchestrated the in-vestigation and professed to an interest that Singletary beextended "due process." But the breadth of his concernfor fairness is evident in the manner in which he pursuedhis election "to do an independent investigation." ForAnderson's "investigation" was limited to telescoping theeffort of Willis. He merely spoke with the complainants.For reasons known only to Anderson he at no time metwith Singletary to obtain a first-hand account of his posi-tion, nor did he seek the views of third persons. His se-lective investigation was tailored neatly to confirm theexistence of a seeminglylegitimatebasis foreliminatingSingletary rather than the truth.(4)Although normally one's work history would be arelevant consideration in defining proper discipline, theseldom used discharge was invoked in Singletary's casewithout any reference to his personnel file.Representatives of Respondent who participated in thedecision to discharge Singletary were among the highestluminariesin the plant. It is fair to assume that authoritywas placed in them because of their proven capacity forgood judgment and fairness. There is no question in mymindthat from the outset of the investigation to PlantManager Kapoor's cool rejection of Singletary's plea formercy, the action bymanagementat the Fayettevilleplant displayed a frightening lack of sensitivity and con-cern for an employee whose record elsewhere offeredproof as to his value. While it is not my purpose, ab-stractly— to second guess or substitute my judgment forthat of company officials, it is an acknowledged fact that"direct evidence of a purpose to violate the statute israrely attainable."HartsellMills Co. v.NLRB,11I F.2d291, 293 (4th Cir. 1940). Thus the inquiry does not endwith blind acceptance of the self-serving assertions ofmanagement.Where on a step-by-step basis proponentsof a legitimate ground for discharge have defined ration-al behavior, pretext might well be the explanation. Con-sistent therewith, "[e]xaminationof the evidence mayreveal . .. that the asserted justification is a sham in thatthe purported . . . circumstance advanced by the em-ployer . . . was not in fact relied upon."Wright Line,251 NLRB at 1084.With this in mind, it is observed that my deliberationswith respect to the criticalissueof motivation in this157case have not overlooked the fact that certain levels ofmisconduct are so reprehensible as to support legitimacyof a discharge irrespective of one's disbelief of companyofficials or the depth of their antiunion proclivity. Thus,if the conduct attributed to Singletary herein had sur-vived a fair and balanced test and proven truthful in itstotality, thismight well have presented such a case. Asindicated, however, the information provided Respond-ent by Dudley, Hardison, McCoy, and Dallas was notentirely true, and their accounting on its face signaledstrong possibilities of exaggeration, condonation, andprovocation and that Singletary made several of thesereferences in ,lest.While failing to pursue these avenues, Respondent's of-ficialsmusthave been aware of the precarious nature ofthe sexual misconduct charge and the need for full andcomplete investigation if justice were to be served in theface of such complaints. Indeed, Respondent's publishedpolicy and cautionary expressions made during the inves-tigation to the five complainants reflect this very sensi-tivity.Thus, those who make false charges in this areaare as vulnerable to discipline as the accused. At thesame time, this case involves sexual byplay among peersrather than sexual exploitation by a superior. The ranksof working men and women would be depletedat alarm-ing rates if each that ever made a sexual remark whichwas considered offensive by a coworker were dischargedin consequence. Discourse between workers of a sexualnature, whether or not a sign of social blemish, happensto be a fact of life within our industrialscene.Few mighthonestly state that they have never in a work situationheard an off-color remark or story. Along this line, thereisnodisputing the actuality noted by Supervisor GlennShanor, who when questioned as to whether steel shoppersonnel joked about sex, observed as follows:That's an every day occurence in any manufactur-ing environment. It's something that happens, andyou don't give it a second thought because it'scommon.A further truism affecting the industrial scene is the factthat sexual misconduct is an offense of degree. For exam-ple, that which is found to be reprehensible by somemight be received by others as a humorous exchange.Indeed, one could hazard a guess that there are femaleemployees within this Nation's work force who wouldfind humor in the type of sexual banter engaged in bySingletary in this case.Whether a remark is viewed ascrude, degrading, salacious, or invidious depends moreon the background, relationship, and sensitivity of thepailties than on the words and accompanying gestures.There is nothing profound in these observations. Yet,Respondent's officials seemingly ignored them just asthey spurned questionable aspects appearing on the faceof the allegations against Singletary.Why was this so?Why in the process of resorting to this seldom used in-dustrialform of capital punishment did managementrefuse to explore avenues that might prove to be mitigat-ing?Why did they decline to consider Singletary's per-sonnel file and his employment history? Why were notoutsidewitnesses examined?Why was his supervisor, 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDshortly after expressing to Singletary's coworkers that hewould fight the discharge to the end, excluded from thedecision-making process? Why was this same supervisor,under highly mysterious circumstances,suddenlyshuntedoff to another plant to work in a job that had to be cre-ated for him? These questions point to a single answer;namely, that Respondent, having received an adversereport on the behavior of a prounion employee, waged anarrow investigation which was nothing more than a for-mality preconceived to develop grounds for dischargewhich likely would garner acceptance from outsiders.Simply put, the overall handling of Singletary's casebrought truth to the warning by Assistant PersonnelManager Willis some 2 weeks earlier that Respondentwould "tighten the screws on [the] butts" of those whoappeared to be "prounion." For the above reasons, onthe total record, it is concluded that the General Coun-sel's prima facie case is reinforced rather than drawn intoquestion by the striking implausibility inherent in the in-credible testimony offered in support of Respondent's de-cision to discharge Singletary. SeeShattuck Denn MiningCorp. v.NLRB,362 F.2d 466, 470 (9th Cir. 1966).As Respondent has failed to demonstrate by believableproof that Singletary would have been terminated had henot engaged in activity protected by the Act, it is con-cluded that Respondent, in this regard, violated Section8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent independently violated Section 8(a)(1)of the Act by coercively interrogating employees con-cerning their union activity, by promulgating overlybroad restrictions on employee solicitation and distribu-tion concerning activity protected by the Act, by re-questing employees to spy upon and report back on theunion activity of others, by soliciting grievances, bygranting benefits to influence employees against support-ing a labor organization, and by threatening employeeswith unspecified reprisals in the event they engaged inunion or other activity protected by Section 7 of theAct.4.Respondent violated Section 8(a)(3) and (1) of theAct by on February 8, 1983, discharging Oral Singletaryin order to discourage union activity among its employ-ees.5.The unfair labor practices described above have anaffect upon commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices it shall be recommended that it beordered to cease and desist therefrom and to take certainaffirmative action deemed necessary to effectuate thepolicies of the Act.Ithaving been determined that Oral Singletary wasdischarged for reasons proscribed by Section 8(a)(3) ofthe Act on February 8, 1983, it shall be recommendedthat Respondent be ordered to offer him immediate rein-statement to his former position, or to a substantiallyequivalent position,without prejudice to his seniorityand other rights and privileges, terminating if necessaryany replacements hired in the interim, and that Respond-ent be ordered to make him whole for any loss of earn-ings he may have incurred since the date of his dischargeuntilRespondent provides a bona fide offer of reinstate-ment, less net interim earnings. Backpay shall be comput-ed on a quarterly basis as provided inF.W. WoolworthCo., 90 NLRB 289 (1950), with interest as authorized byFlorida Steel Corp.,231 NLRB 651 (1977); see generallyIsis Plumbing Co.,138 NLRB 716 (1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed61ORDERThe Respondent, Westinghouse Electric Corporation,Fayetteville,North Carolina, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a) Interrogating employees concerning their own orunion activity of others.(b)Requesting employees to spy upon and directingthem to report the union activities of others.(c)Threatening employees with specified or unspeci-fied reprisals if they refuse to refrain fromengaging inactivity protected by Section 7 of the Act.(d) Soliciting grievances and promising and grantingbenefits to employees in order to discourage them fromengaging in union activity.(e)Promulgating unlawfully broad restrictions uponthe right of employees to engage in solicitation and dis-tribution for their mutual aid and protectionas guaran-teed by Section 7 of the Act.(1)Discouraging membership in a labor organizationby discharging or in any other manner discriminatingagainst employees because they join, form, or assist alabor organization.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to Oral Singletary immediate reinstatement tohis former position, without prejudice to his seniority orother rights and privileges, and make him whole in themanner set forth in the section of this decision entitled"The Remedy."(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,61 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. WESTINGHOUSE ELECTRIC CORP.159personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at its plant in Fayetteville, North Carolina,copies of the attached notice marked "Appendix."62Copies of the notice, on forms provided by the Regional62 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."Director for Region 11, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.